Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

Dated as of July 2, 2019

 

among

 

MORNINGSTAR, INC.,

as the Company and a Borrower,

 

CERTAIN SUBSIDIARIES OF THE COMPANY

as Designated Borrowers,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and

an L/C Issuer

 

and

 

THE LENDERS PARTY HERETO

 

BANK OF AMERICA, N.A.

as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

34

1.04

Rounding

35

1.05

Times of Day; Rates

35

1.06

Letter of Credit Amounts

35

1.07

Exchange Rates; Currency Equivalents

35

1.08

Additional Alternative Currencies

36

1.09

Change of Currency

37

 

 

 

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

37

2.01

Loans

37

2.02

Borrowings, Conversions and Continuations of Loans

38

2.03

Letters of Credit

40

2.04

Swingline Loans

49

2.05

Prepayments

52

2.06

Termination or Reduction of Commitments

53

2.07

Repayment of Loans

54

2.08

Interest and Default Rate

55

2.09

Fees

56

2.10

Computation of Interest and Fees

56

2.11

Evidence of Debt

57

2.12

Payments Generally; Administrative Agent Clawback

58

2.13

Sharing of Payments by Lenders

60

2.14

Cash Collateral

60

2.15

Defaulting Lenders

61

2.16

Designated Borrowers

63

2.17

Designated Lenders

64

2.18

Increase in Revolving Facility

65

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

66

3.01

Taxes

66

3.02

Illegality

70

3.03

Inability to Determine Rates

71

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

73

3.05

Compensation for Losses

74

3.06

Mitigation Obligations; Replacement of Lenders

75

3.07

Survival

75

3.08

United Kingdom Tax Matters

76

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

82

4.01

Conditions of Initial Credit Extension

82

4.02

Conditions to all Credit Extensions

84

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

85

5.01

Existence, Qualification and Power

85

 

i

--------------------------------------------------------------------------------



 

5.02

Authorization; No Contravention

85

5.03

Governmental Authorization; Other Consents

86

5.04

Binding Effect

86

5.05

Financial Statements; No Material Adverse Effect

86

5.06

Litigation

87

5.07

No Default

87

5.08

Ownership of Property

87

5.09

Environmental Compliance

87

5.10

Taxes

87

5.11

ERISA Compliance

88

5.12

Margin Regulations; Investment Company Act

88

5.13

Disclosure

88

5.14

Sanctions Concerns and Anti-Corruption Laws

89

5.15

Responsible Officers

89

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

89

6.01

Financial Statements

89

6.02

Certificates; Other Information

91

6.03

Notices

91

6.04

Payment of Obligations

92

6.05

Preservation of Existence, Etc.

92

6.06

Maintenance of Properties

92

6.07

Maintenance of Insurance

92

6.08

Compliance with Laws

93

6.09

Books and Records

93

6.10

Inspection Rights

93

6.11

Use of Proceeds

93

6.12

Compliance with Environmental Laws

93

6.13

Covenant to Guarantee Obligations

94

6.14

Anti-Corruption Laws

94

6.15

Approvals and Authorizations

94

 

 

 

ARTICLE VII NEGATIVE COVENANTS

94

7.01

Liens

94

7.02

Indebtedness

96

7.03

Investments

97

7.04

Fundamental Changes

97

7.05

Dispositions

98

7.06

Restricted Payments

99

7.07

Change in Nature of Business

99

7.08

Transactions with Affiliates

100

7.09

Burdensome Agreements

100

7.10

Use of Proceeds

101

7.11

Sanctions

101

7.12

Anti-Corruption Laws

101

7.13

Financial Covenants

101

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

101

8.01

Events of Default

101

8.02

Remedies upon Event of Default

103

8.03

Application of Funds

104

 

ii

--------------------------------------------------------------------------------



 

ARTICLE IX ADMINISTRATIVE AGENT

105

9.01

Appointment and Authority

105

9.02

Rights as a Lender

105

9.03

Exculpatory Provisions

105

9.04

Reliance by Administrative Agent

106

9.05

Delegation of Duties

107

9.06

Resignation of Administrative Agent

107

9.07

Non-Reliance on Administrative Agent and Other Lenders

108

9.08

No Other Duties, Etc.

109

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

109

9.10

Guaranty Matters

109

9.11

Certain ERISA Matters

110

 

 

 

ARTICLE X CONTINUING GUARANTY

111

10.01

Guaranty

111

10.02

Rights of Lender

111

10.03

Certain Waivers

111

10.04

Obligations Independent

112

10.05

Subrogation

112

10.06

Termination; Reinstatement

112

10.07

Stay of Acceleration

112

10.08

Condition of Borrower

113

10.09

Appointment of Borrower

113

10.10

Right of Contribution

113

 

 

 

ARTICLE XI MISCELLANEOUS

113

11.01

Amendments, Etc.

113

11.02

Notices; Effectiveness; Electronic Communications

116

11.03

No Waiver; Cumulative Remedies; Enforcement

118

11.04

Expenses; Indemnity; Damage Waiver

118

11.05

Payments Set Aside

120

11.06

Successors and Assigns

120

11.07

Treatment of Certain Information; Confidentiality

125

11.08

Right of Setoff

126

11.09

Interest Rate Limitation

127

11.10

Counterparts; Integration; Effectiveness

127

11.11

Survival of Representations and Warranties

127

11.12

Severability

128

11.13

Replacement of Lender

128

11.14

Governing Law; Jurisdiction; Etc.

129

11.15

Waiver of Jury Trial

130

11.16

Subordination

130

11.17

No Advisory or Fiduciary Responsibility

131

11.18

Electronic Execution; Electronic Records

131

11.19

USA PATRIOT Act Notice

132

11.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

132

11.21

Judgment Currency

133

 

iii

--------------------------------------------------------------------------------



 

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(c)

 

Responsible Officers

Schedule 7.01

 

Existing Liens

Schedule 7.02

 

Existing Indebtedness

Schedule 7.03

 

Existing Investments

Schedule 7.08(a)

 

Affiliate Transactions

 

ADMINISTRATIVE AGENT PREPARED SCHEDULES

 

Schedule 1.01(a)

 

Certain Addresses for Notices

Schedule 1.01(b)

 

Initial Commitments and Applicable Percentages

Schedule 2.01

 

Swingline Commitment

Schedule 2.03

 

Letter of Credit Commitment

 

EXHIBITS

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B

 

Form of Assignment and Assumption

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Joinder Agreement

Exhibit E

 

Form of Loan Notice

Exhibit F

 

Form of Revolving Note

Exhibit G

 

Form of Swingline Loan Notice

Exhibit H

 

Form of Term Note

Exhibit I

 

Form of Officer’s Certificate

Exhibit J

 

Forms of U.S. Tax Compliance Certificates

Exhibit K

 

Form of Funding Indemnity Letter

Exhibit L

 

Form of Notice of Loan Prepayment

Exhibit M

 

Form of Letter of Credit Report

Exhibit N

 

Form of Notice of Additional L/C Issuer

Exhibit O

 

Designated Borrower Request and Assumption Agreement

Exhibit P

 

Designated Borrower Notice

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 2, 2019, among
MORNINGSTAR, INC., an Illinois corporation (the “Company”), certain Subsidiaries
of the Company from time to time party hereto pursuant to Section 2.16 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and each a
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as the Administrative Agent, Swingline Lender, and an L/C
Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and each L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to $750,000,000.

 

WHEREAS, the Lenders, the Swingline Lender and each L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows.

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                       Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

1

--------------------------------------------------------------------------------



 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of the following currencies: Euros, Canadian
Dollars, Australian Dollars and Sterling, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.09; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuers, as the case may be, by reference to Bloomberg (or such other publicly
available service for displaying exchange rates), to be the exchange rate for
the purchase of such Alternative Currency with Dollars at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the L/C Issuers, as the case may be, using any
reasonable method of determination they deem appropriate in their sole
discretion (and such determination shall be conclusive absent manifest error).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $250,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such Person is subject.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 1.01(b) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.17, as applicable.

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Base Rate Loans
shall be the percentage set forth under the column “Base Rate,” (b) Eurocurrency
Rate Loans shall be the percentage set forth under the column “Eurocurrency
Rate,” (c) the

 

2

--------------------------------------------------------------------------------



 

Letter of Credit Fee shall be the percentage set forth under the column “Term
Loans, Revolving Loans & Letter of Credit Fee”, and (d) the Commitment Fee shall
be the percentage set forth under the column “Commitment Fee”:

 

Applicable Rate

 

 

 

 

 

Eurocurrency Rate

 

Base Rate

 

 

 

Level

 

Consolidated 

Leverage
Ratio

 

Term Loans, Revolving
Loans & Letter of Credit
Fee

 

Term Loans & Revolving
Loans

 

Commitment
Fee

 

I

 

< 1.50:1.00

 

1.00

%

0.00

%

0.125

%

II

 

> 1.50:1.00 but < 2.50:1.00

 

1.125

%

0.125

%

0.15

%

III

 

> 2.50:1.00 but < 3.00:1.00

 

1.250

%

0.25

%

0.175

%

IV

 

> 3.00:1.00

 

1.50

%

0.50

%

0.20

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level IV shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.  In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

 

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level II until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(c) for the fiscal
quarter ending September 30, 2019 to the Administrative Agent.  Any adjustment
in the Applicable Rate shall be applicable to all Credit Extensions then
existing or subsequently made or issued.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16(a).

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swingline
Sublimit,

 

3

--------------------------------------------------------------------------------



 

(i) the Swingline Lender and (ii) if any Swingline Loans are outstanding
pursuant to Section 2.04(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Bank of America, in its capacity as sole lead arranger and sole
bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Levy” means the bank levy set out in Part 5 of, and Schedule 19 to, the
Finance Act 2011 (UK) and/or any similar levy imposed under the laws of a
jurisdiction other than the United Kingdom, in each case, which has been
publicly announced or is in force at the date of this Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
(for Dollars) plus one percent (1.00%), subject to the interest rate floors set
forth therein; provided that if the Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.  The “prime rate” is a rate
set by Bank of America based upon various factors

 

4

--------------------------------------------------------------------------------



 

including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.  If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.  All Base Rate Loans are available only to U.S. Borrowers and
Loans denominated in Dollars.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower DTTP Filing” an H.M. Revenue & Customs’ Form DTTP2 duly completed and
filed by the relevant UK Borrower, which (a) where it relates to a UK Treaty
Lender that is a party to this Agreement as a Lender as at the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s name at Schedule 1.01(a), and is filed
with HM Revenue & Customs within 30 days of the date of this Agreement: or
(b) where it relates to a UK Treaty Lender that is not a party to this Agreement
as a Lender as at the date of this Agreement, contains the scheme reference
number and jurisdiction of tax residence stated in respect of that Lender in the
documentation which it executes on becoming a party to this Agreement as a
Lender, and is filed with H.M. Revenue & Customs within 30 days of the date on
which that UK Treaty Lender becomes a Party to this Agreement as a Lender.

 

“Borrower Materials” has the meaning specified in Section 6.01(d).

 

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to interest at a rate based on the Eurocurrency Rate, means any
such day that is also a London Banking Day:

 

(a)                                 if such day relates to interest at a rate
based on the Eurocurrency Rate with respect to a LIBOR Quoted Currency (other
than Euros), means any such day that is also a London Banking Day;

 

(b)                                if such day relates to any interest rate
based on the Eurocurrency Rate with respect to a Non-LIBOR Quoted Currency,
means any such day that is also open for banks for foreign exchange business in
the principal financial center of the country of such currency; and

 

(c)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or
Euros in respect of a Eurocurrency Rate Loan denominated in a currency other
than Dollars or Euros, or any other dealings in any currency other than Dollars
or Euro to be carried

 

5

--------------------------------------------------------------------------------



 

out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date be
considered a Capitalized Lease.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lenders (as applicable) or the Lenders, as Collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving Lenders to fund participations in respect of L/C Obligations or
Swingline Loans (as the context may require), (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the applicable L/C
Issuers, and/or (c) if the Administrative Agent and the applicable L/C Issuers
or Swingline Lenders shall agree, in their sole discretion, other credit
support, in each case, in Dollars and pursuant to documentation in form and
substance satisfactory to the Administrative Agent and such L/C Issuer or the
Swingline Lender (as applicable).

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
days (360) days from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;

 

(b)                                time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than ninety (90) days from the date of acquisition thereof;

 

(c)                                 commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than one
hundred eighty (180) days from the date of acquisition thereof;

 

(d)                                Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from

 

6

--------------------------------------------------------------------------------



 

either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition; and

 

(e)                                 Investments permitted by the Borrower’s
Investment Policy.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel IV, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding (a) the holders of any Founder Family
Shares, (b) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan, (c) any person or entity acting in its
capacity as trustee, agent or other fiduciary on behalf of any person or group
described in preceding clauses (a) or (b)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the Equity Interests of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right) or
(d) the Company shall cease to own and control, of record and beneficially,
directly or indirectly, at least 100% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of each other
Borrower on a fully diluted basis (which for this purpose shall excluded all
Equity Interests that have not yet vested and Equity Interests issued to
directors as qualifying shares to the extent such issuances are required under
Applicable Law).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Term Commitment.

 

“Closing Date” means the date hereof.

 

“Closing Date Acquisition” means the Acquisition by the Company of Target on the
Closing Date pursuant to merger of Merger Sub with and into Target as set forth
in the Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement” means that certain Agreement and Plan of
Merger dated as of May 28, 2019 by and among the Company, Target, Merger Sub and
the Shareholder Representative

 

7

--------------------------------------------------------------------------------



 

(as defined therein), including all schedules and exhibits thereto and all
material documents entered into in connection therewith.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be approved by the Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable and (iii) depreciation and amortization
expense, (iv) non-cash charges, expenses and losses (excluding any such non-cash
charges, expenses or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), (v)(a) other non-recurring
items of the Borrower and its Subsidiaries for any period prior to the Closing
Date, and (b) other non-recurring items of the Borrower and its Subsidiaries for
any period on or after the Closing Date, provided that the amount added back to
Consolidated Net Income pursuant to this clause (v)(b) shall not exceed 15% of
Consolidated EBITDA for such period, and (vi) litigation expenses and
liabilities, and settlements entered into to avoid litigation or to settle any
claims, so long as no Event of Default exists under Section 8.01(h), less
(c) without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for such period
(i) non-cash gains (excluding any such non-cash gains to the extent (A) there
were cash gains with respect to such gains in past accounting periods or
(B) there is a reasonable expectation that there will be cash gains with respect
to such gains in future accounting periods).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all matured obligations
then owed by the Borrower or any Subsidiary under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) all Attributable
Indebtedness; (f)  without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary; and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 

8

--------------------------------------------------------------------------------



 

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount, and
similar charges attributable to such Measurement Period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense paid with
respect to such Measurement Period under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period to the extent paid in cash.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“CTA” means the Corporation Tax Act 2009 (UK).

 

9

--------------------------------------------------------------------------------



 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by Applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or any Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

10

--------------------------------------------------------------------------------



 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit O attached hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit P attached hereto.

 

“Designated Lender” shall have the meaning set forth in Section 2.17.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable L/C Issuer, as applicable) by the
applicable Bloomberg source (or such other publicly available source for
displaying exchange rates) on date that is two (2) Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange, the equivalent of such amount in
dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as applicable using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, using any method of determination
it deems appropriate in its sole discretion. Any determination by the
Administrative Agent or the applicable L/C Issuer pursuant to clauses (b) or
(c) above shall be conclusive absent manifest error.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

11

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuers (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Lenders are willing to make such Credit
Extensions (each of clauses (a), (b), (c), and (d) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the Company,
and such country’s currency shall no longer be an Alternative Currency until
such time as the Disqualifying Event(s) no longer exist. Within five
(5) Business Days after receipt of such notice from the Administrative Agent,
the Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or shares in the share capital of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

12

--------------------------------------------------------------------------------



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the termination of a Pension Plan or the filing of a
notice of intent to terminate a Pension Plan; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)                                 for any Interest Period, with respect to any
Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period;

 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dollar Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “CDOR Rate”) at or about
10:00a.m. (Toronto, Ontario time) on the Rate Determination Date with a term
equivalent to such Interest Period; and

 

(iii)                               denominated in Australian Dollars, the rate
per annum equal to the Bank Bill Swap Reference Bid Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the

 

13

--------------------------------------------------------------------------------



 

Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(b)                                for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at or about 11:00 a.m. (London time) determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for deposits in Dollars with a term of one (1) month commencing that day.

 

Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower must be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA and (e) any Bank Levy.
Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Borrower to any Lender hereunder or under any
other Loan Document, provided that such Lender shall have complied with
Section 3.01(f).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 4, 2016 among the Borrower, the Loan Parties and
Bank of America, N.A., as lender, as amended, amended and restated or otherwise
modified from time to time prior to the date hereof.

 

“Facility” means the Revolving Facility or the Term Facility, as the context may
require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and the applicable L/C Issuers shall have
been made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to

 

14

--------------------------------------------------------------------------------



 

comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“FATCA Deduction” a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

“FATCA Exempt Party” a party to this Agreement that is entitled to receive
payment free from any FATCA Deduction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

“Fee Letter” means the amended and restated letter agreement, dated July 2, 2019
between the Borrower and Bank of America.

 

“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.

 

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if the Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.

 

“Founder Family Shares” mean any Equity Interests held, directly or indirectly,
by Joe Mansueto, his spouse, parents, siblings or descendants (whether by birth,
adoption or marriage) and any trustee or custodian for and on behalf of any of
the foregoing.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.

 

15

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit K.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, or in the United Kingdom, in each case consistently applied
and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(h) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien) but limited to the fair market value of the assets securing such
Indebtedness or other obligations.  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and the Indemnitees.

 

“Guarantor(s)” means, (a) in respect of the Obligations of the Company and each
Designated Borrower, (i) Morningstar Investment Management LLC, (ii) Morningstar
Research Services LLC, (iii) Morningstar Ratings Holding Corp. and (iv) the
Subsidiaries of the Company as are or may from time to

 

16

--------------------------------------------------------------------------------



 

time become parties to this Agreement pursuant to Section 6.13, and (b) in
addition to the foregoing, in respect of the Obligations of the Designated
Borrowers, the Company.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Guaranteed Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                all direct or contingent obligations of such
Person arising under letters of credit (including standby), bankers’
acceptances, bank guaranties and similar instruments;

 

(c)                                 net obligations of such Person under any
Swap Contract;

 

(d)                                all obligations (excluding earnout
obligations that do not constitute indebtedness in accordance with GAAP) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business);

 

(e)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, but limited to the value of such property
securing such indebtedness;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases of such Person; and

 

(g)                                all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

17

--------------------------------------------------------------------------------



 

“Intercompany Debt” has the meaning specified in Section 7.02(d).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swingline Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swingline Loans being deemed made under the Revolving
Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                 no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Subsidiary prior to such Division), (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person (including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investment Policy” means the Investment Policy of the Borrower, dated
September 25, 2015, delivered to the Administrative Agent prior to the date
hereof, as such policy may be amended from time to time with the approval of the
Board of Directors of the Company.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

 

18

--------------------------------------------------------------------------------



 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“ITA” means the Income Tax Act 2007 (UK).

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.13.

 

“Judgment Currency” has the meaning specified in Section 11.21.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.03, or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
Letter of Credit Commitment after the Closing Date, the amount set forth for
such L/C Issuer as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent. The Letter of Credit Commitment of an L/C Issuer may
be modified from time to time by agreement between such L/C Issuer and the
Company, and notified to the Administrative Agent.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to a particular Letter of Credit denominated
in Dollars, (i) each L/C Issuer in its capacity as issuer of such Letter of
Credit, or any successor issuer thereof, (ii) such other Lender selected by the
Company pursuant to Section 2.03(s) from time to time to issue such Letter of
Credit (provided that no Lender shall be required to become an L/C Issuer
pursuant to this clause (b) without such Lender’s consent), or any successor
issuer thereof or (iii) any Lender selected by the Company (with the prior
consent of the Administrative Agent) to replace a Lender who is a Defaulting
Lender at the time of such Lender’s appointment as an L/C Issuer (provided that
no Lender shall be required to become an L/C Issuer pursuant to this clause
(c) without such Lender’s consent), or any successor issuer thereof, and
(b) with respect to a particular Letter of Credit denominated in an Alternative
Currency, Bank of America in its capacity as issuer of such Letters of Credit,
or any successor issuer thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings).  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all

 

19

--------------------------------------------------------------------------------



 

purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lenders. The term “Lender” shall include any
Designated Lender who has funded any Credit Extension.

 

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

 

“Letter of Credit Report” means a certificate substantially the form of
Exhibit M or any other form approved by the Administrative Agent.

 

“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $50,000,000 and (b) the Revolving Facility; provided
that each L/C Issuer’s Letter of Credit Sublimit shall not exceed its L/C
Commitment. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means (a) Dollars, (b) Euros, (c) Sterling and
(d) solely to the extent approved as an Alternative Currency in accordance with
Section 1.08, Yen and Swiss Francs, in each case as long as there is a published
LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(f).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including

 

20

--------------------------------------------------------------------------------



 

any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Term Loan or a Swingline Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty and
(c) each Issuer Document, (d) each Designated Borrower Request and Assumption
Agreement and (e) all other certificates, agreements, documents and instruments
executed and delivered, in each case, by or on behalf of any Loan Party pursuant
to the foregoing and any amendments, modifications or supplements thereto or to
any other Loan Document or waivers hereof or to any other Loan Document.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit E or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means any amount incurred periodically by any Lender with
respect to the Borrower and similarly situated borrowers during the term of the
Facility which constitutes fees, costs or charges imposed on lenders generally
in the jurisdiction in which such Lender is domiciled, subject to regulation, or
has its Lending Office by any Governmental Authority, in each case, incurred by
such Lender in respect of any Revolving Exposure in connection with the making
of any Revolving Loans, or issuance of any Letters of Credit, in an Alternative
Currency.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Lenders under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

 

“Material Disposition” means (a) a Disposition by the Borrower or one of its
Subsidiaries of a Subsidiary, other Person, or line of business with a value in
excess of 10% or more of Consolidated Total Assets of the Borrower and its
Subsidiaries as of the date of such Disposition, and (b) if, as of the date of
any Disposition pursuant to Section 7.05(e), all Dispositions made by the Loan
Parties and their respective Subsidiaries of assets during the current fiscal
year of the Borrower up to, and including, such date, pursuant to
Section 7.05(e) have an aggregate net book value in excess of 10% or more of
Consolidated Total Assets of the Borrower and its Subsidiaries as of such date,
all Dispositions made pursuant to Section 7.05(e) in such fiscal year shall be
treated as one Material Disposition.

 

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower that contributed 10% or more of consolidated net revenue of the
Borrower and its Subsidiaries in any fiscal

 

21

--------------------------------------------------------------------------------



 

year or, in the case of the consummation of any Permitted Acquisition
(calculated on a Pro Forma Basis taking into account the consummation of such
Permitted Acquisition) as if such Acquisition occurred on the first day of the
fiscal year most recently ended; provided that notwithstanding the foregoing, no
Subsidiary that is a broker dealer or that is a nationally recognized
statistical rating organization shall be a Material Subsidiary.

 

“Maturity Date” means (a) with respect to the Revolving Facility, July 2, 2024
and (b) with respect to the Term Facility, July 2, 2024; provided, however, that
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or Section 6.01 of the Existing Credit Agreement).

 

“Merger Sub” means Alpine Merger Co., an exempted company incorporated under the
Laws of the Cayman Islands.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Morningstar Seed Portfolios” means proprietary portfolios of the Borrower held
in investments accounts or investments vehicles (including mutual funds,
exchange-traded funds and other similar investment vehicles registered under the
Investment Company Act of 1940 or similar foreign Applicable Law) consisting of
stocks, bonds, options, commodities, mutual funds, money market funds, or
exchange-traded funds (including Margin Stock).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“New Revolving Lender” has the meaning specified in Section 2.18(c).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

22

--------------------------------------------------------------------------------



 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Note, as the context may require.

 

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit N or any other form approved by the Administrative Agent.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate” means a certificate substantially in the form of
Exhibit I or any other form approved by the Administrative Agent.

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement or limited
liability company agreement (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction); (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction) and (d) with
respect to all entities, any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or

 

23

--------------------------------------------------------------------------------



 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Revolving Loans, Term Loans and
Swingline Loans on any date, the Dollar Equivalent of the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments of Revolving Loans, Term Loans and Swingline Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuers, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuers, as the case may be, in accordance with banking industry
rules on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d)(i).

 

“Participant Register” has the meaning specified in Section 11.06(d)(ii).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning set forth in Section 11.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Investment by a Loan Party not otherwise
prohibited by the terms of this Agreement, in each case so long as:

 

(a)                                 no Default shall then exist or would exist
after giving effect thereto;

 

(b)                                (i) the Loan Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that, after giving effect to
the Acquisition on a Pro Forma Basis, the Loan Parties are in Pro Forma

 

24

--------------------------------------------------------------------------------



 

Compliance with each of the financial covenants set forth in Section 7.13 and
(ii) for any Permitted Acquisition with a purchase price in excess of
$150,000,000 the Administrative Agent shall have received at least fifteen (15)
days prior to the consummation of such Acquisition (or such shorter period as
determined by the Administrative Agent its sole discretion) a certificate
executed by a Responsible Officer of the Company demonstrating Pro Forma
Compliance with each of the financial covenants set forth in Section 7.13 after
giving effect to such Acquisition; provided, however, that with respect to the
initial Credit Extension hereunder, the Loan Parties shall deliver such
certificate on the date such initial Credit Extension is requested; and

 

(c)                                 such Acquisition shall not be a “hostile”
Acquisition and, if required, shall have been approved by the board of directors
(or equivalent) and/or shareholders (or equivalent) of the applicable Loan Party
and the Person being Acquired or selling the assets subject to such Investment.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; and (e) the sale or disposition of Cash Equivalents for
fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.01(d).

 

“Pro Forma Acquisition EBITDA” means Consolidated EBITDA (calculated in the same
manner as Consolidated EBITDA) attributable to the target of each Permitted
Acquisition consummated during the one (1) year period preceding the date of
determination calculated solely for a number of months immediately preceding the
consummation of the applicable Permitted Acquisition, which number equals twelve
(12) minus the number of months following the consummation of the applicable
Permitted Acquisition for which financial statements of Borrower and its
Subsidiaries have been delivered to the Administrative Agent pursuant to
Section 6.01(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, for (a) any Permitted
Acquisition, (b) any Material Disposition, (c) any Indebtedness incurred
pursuant any Section 7.02(i), (d) any Investment made pursuant to
Section 7.06(i) or (e) any Restricted Payment made pursuant to Section 7.06(c),
for purposes of determining compliance with the financial covenants set forth in
Section 7.13, each such transaction or proposed transaction shall be deemed to
have occurred on and as of the first day of the relevant Measurement Period, and
the above pro forma calculations shall be made in good faith by a financial or
accounting officer of the Company who is a Responsible Officer.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect to (a) such transaction and (b) all other transactions which are required
to be given Pro Forma Effect hereunder for the relevant Measurement Period.

 

25

--------------------------------------------------------------------------------



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01(d).

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.

 

“Required Class Lenders” means, at any time with respect to any Class of Loans
or Commitments, Lenders having Total Credit Exposures with respect to such
Class representing more than 50% of the Total Credit Exposures of all Lenders of
such Class. The Total Credit Exposure of any Defaulting Lender with respect to
such Class shall be disregarded in determining Required Class Lenders at any
time.  Notwithstanding the foregoing, at any time that there are two or more
Lenders of a particular Class of Loans or Commitments, the term “Required
Class Lenders” must include at least two Lenders of such Class of Loans or
Commitments (Lenders that are Affiliates or Approved Funds of each other shall
be deemed to be a single Lender for purposes of this sentence).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the applicable L/C Issuer, as the case may be, in making
such determination.  Notwithstanding the foregoing, at any time that there are
two or more Lenders, the term “Required Lenders” must include at least two
Lenders (Lenders that are Affiliates or Approved Funds of each other shall be
deemed to be a single Lender for purposes of this sentence).

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Exposures representing more than 50% of the Total Revolving Exposures
of all Revolving Lenders. The Total Revolving Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any Swingline Loan and

 

26

--------------------------------------------------------------------------------



 

Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Revolving Lender that is the Swingline Lender or the applicable L/C
Issuer, as the case may be, in making such determination.  Notwithstanding the
foregoing, at any time that there are two or more Revolving Lenders, the term
“Required Revolving Lenders” must include at least two Revolving Lenders
(Lenders that are Affiliates or Approved Funds of each other shall be deemed to
be a single Lender for purposes of this sentence).

 

“Required Term Lenders” means, at any time, Term Lenders having Total Term
Credit Exposures representing more than 50% of the Total Term Credit Exposures
of all Term Lenders. The Total Term Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Term Lenders at any time. 
Notwithstanding the foregoing, at any time that there are two or more Term
Lenders, the term “Required Term Lenders” must include at least two Term Lenders
(Lenders that are Affiliates or Approved Funds of each other shall be deemed to
be a single Lender for purposes of this sentence).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and, to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders (or the equivalent Person thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the applicable L/C Issuer under any Letter of Credit denominated in
an Alternative Currency and (iii) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Lenders shall
require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C

 

27

--------------------------------------------------------------------------------



 

Obligations, and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.01(b) under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Revolving
Commitment of all of the Revolving Lenders on the Closing Date shall be
$300,000,000.

 

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

 

“Revolving Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit F.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuers, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Acquisition Agreement Representations” means such of the
representations made by or with respect to the Target and its Subsidiaries in
the Closing Date Acquisition Agreement as are material to the interests of the
Lenders (but only to the extent that the Company or its Affiliates have the

 

28

--------------------------------------------------------------------------------



 

right to terminate its or their obligations under the Closing Date Acquisition
Agreement or decline to consummate the Closing Date Acquisition as a result of a
breach of such representations in the Closing Date Acquisition Agreement).

 

“Specified Representations” means those representations and warranties made by
the Borrowers or the other Loan Parties in Sections 5.01(a) and (b)(ii),
5.02(a), 5.04, 5.12 and 5.14.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
any Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

 

“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Closing Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c).

 

“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.04(a).

 

29

--------------------------------------------------------------------------------



 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit G or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Revolving Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

 

“Target” means Ratings Acquisition Corp., an exempted company incorporated under
the Laws of the Cayman Islands.

 

“Tax Credit” a credit against, relief or remission for, or repayment of, any
Taxes.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $450,000,000.

 

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date any Lender that holds Term Loans at such time.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility.

 

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit H.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans of such
Lender at such time.

 

“Total Revolving Exposure” means, as to any Revolving Lender at any time, the
unused Commitments and Revolving Exposure of such Revolving Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

30

--------------------------------------------------------------------------------



 

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom; (ii) that is resident in the United Kingdom for United
Kingdom tax purposes or (iii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

 

“UK Lender” means any Lender that has issued a UK Commitment.

 

“UK Non-Bank Lender” means a Lender which gives a UK Tax Confirmation in the
documentation which it executes on becoming a party to this Agreement as a
Lender.

 

“UK Qualifying Lender” means:

 

(a)                                 a Lender (other than a Lender within clause
(b) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Loan Document and is:

 

(i)                                     a Lender:

 

(A)                               that is a bank (as defined for the purpose of
section 879 of the ITA) making an advance under a Loan Document and is within
the charge to UK corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the CTA; or

 

(B)                               in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that such advance was made, and, is within the charge to
United Kingdom corporation tax with respect to any payments of interest made in
respect of that advance; or

 

(ii)                                  a Lender which is:

 

(A)                               a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(B)                               a partnership, each member of which is:

 

(1)                                 a company so resident in the United Kingdom;
or

 

(2)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

31

--------------------------------------------------------------------------------



 

(C)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or

 

(iii)                               a UK Treaty Lender; or

 

(b)                                a building society (as defined for the
purposes of section 880 of the ITA) making an advance under a Loan Document.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

(b)                                a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

“UK Tax Deduction” means a deduction or withholding from a payment under any
Loan Document for and on account of any Taxes imposed by the laws of the United
Kingdom.

 

“UK Tax Payment” means in relation to any UK Borrower, either the increase in a
payment made by that UK Borrower to a UK Lender under Section 3.08(b) or a
payment under Section 3.08(c).

 

“UK Treaty Lender” means a Lender which:

 

(a)                                 is treated as a resident of a UK Treaty
State for the purposes of the relevant Treaty;

 

(b)                                does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in any advance is effectively connected; and

 

(c)                                 fulfils any other conditions which must be
fulfilled under the relevant Treaty by residents of that UK Treaty State
(subject to completion of any necessary procedural or filing requirements) for
such residents to obtain full exemption from United Kingdom taxation on interest
payable to that Lender in respect of an advance under a Loan Document.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

32

--------------------------------------------------------------------------------



 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.21.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(3).

 

“VAT” means: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                       Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, modified, extended, restated, replaced or supplemented from time
to time (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise

 

33

--------------------------------------------------------------------------------



 

specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. Any and all references to
“Borrower” regardless of whether preceded by the term “a”, “any”, “each of”,
“all”, “and/or”, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any, one or all) parties
constituting a Borrower, individually and/or in the aggregate.

 

(b)                                In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                       Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                 Pro Forma Treatment.

 

(i)                                     Each Permitted Acquisition by the
Borrower and its Subsidiaries that is consummated during any Measurement Period
shall, for purposes of determining compliance with the financial covenants set
forth in Section 7.13 and for purposes of determining the Applicable Rate, be
given Pro Forma Effect as of the first day of such Measurement Period most
recently ended for which Borrower has delivered (or was required to deliver)
financial statements pursuant to Sections 6.01(a) or 6.01(b).  All defined terms
used in the calculation of the financial covenants set forth in Section 7.13
hereof shall be calculated on a historical pro forma basis

 

34

--------------------------------------------------------------------------------



 

giving effect, during any Measurement Period that includes any Permitted
Acquisition, to the inclusion of the actual historical results of the Person or
line of business so acquired and which amounts shall include adjustments as
contemplated by the Pro Forma Acquisition EBITDA definition.

 

(ii)                                  Each Material Disposition by the Borrower
and its Subsidiaries that is consummated during any Measurement Period shall,
for purposes of determining compliance with the financial covenants set forth in
Section 7.13 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period most recently ended
for which Borrower has delivered (or was required to deliver) financial
statements pursuant to Sections 6.01(a) or 6.01(b).  All defined terms used in
the calculation of the financial covenants set forth in Section 7.13 hereof
shall be calculated on a historical pro forma basis giving effect, during any
Measurement Period that includes any Material Disposition, to the exclusion of
the actual historical results of the Person or line of business so disposed of.

 

1.04                       Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05                       Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

 

1.06                       Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07                       Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuers,
as applicable, shall determine the Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Dollar Equivalent shall become effective as of such Revaluation Date and shall
be the Dollar Equivalent of such amounts until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for

 

35

--------------------------------------------------------------------------------



 

purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuers, as applicable.

 

(b)                                Wherever in this Agreement in connection with
a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.50 of a unit being rounded upward), as determined
by the Administrative Agent or the applicable L/C Issuer, as the case may be.

 

(c)                                 The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rates
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

1.08                       Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that (i) such requested currency is an Eligible Currency and
(ii) such requested currency shall only be treated as a “LIBOR Quoted Currency”
to the extent that there is published LIBOR rate for such currency. In the case
of any such request with respect to the making of Eurocurrency Rate Loans, such
request shall be subject to the approval of the Administrative Agent and each
Lender with a Commitment under which such currency is requested to be made
available; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable L/C Issuer.

 

(b)                                Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., ten (10) Business Days prior to
the date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuers, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Appropriate Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuers thereof. Each
Appropriate Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuers (in the case of a request pertaining to Letters
of Credit) shall notify the Administrative Agent, not later than 11:00 a.m.,
five (5) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

 

(c)                                 Any failure by a Lender or any L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or such
L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Appropriate Lenders consent to making Eurocurrency Rate Loans
in such requested currency and the Administrative Agent and such Lenders
reasonably determine that an appropriate interest rate is available to be used
for such requested currency, the Administrative Agent shall so notify the
Company and (i) the Administrative Agent and such Lenders may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (ii) to
the

 

36

--------------------------------------------------------------------------------



 

extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans.
If the Administrative Agent and the L/C Issuers consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and the Administrative Agent and the L/C Issuers may amend
the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency, for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.09, the Administrative Agent shall
promptly so notify the Company.

 

1.09                       Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that, if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                                Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                 Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                       Loans.

 

(a)                                 Term Borrowing. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan to the Company, in Dollars, on the Closing Date in an amount not to exceed
such Term Lender’s Applicable Percentage of the Term Facility. The Term
Borrowing shall consist of Term Loans made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentage of the Term Facility.
Term Borrowings repaid or prepaid may not be reborrowed. Term Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein; provided,
however, any Term Borrowing made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Term Borrowing.

 

37

--------------------------------------------------------------------------------



 

(b)                                Revolving Borrowings.  Subject to the terms
and conditions set forth herein, each Revolving Lender severally agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower, in Dollars or in one
or more Alternative Currencies, from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, (ii) the Revolving
Exposure of any Lender shall not exceed such Revolving Lender’s Revolving
Commitment and (iii) the aggregate Outstanding Amount of all Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided, however, any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

2.02                       Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Notice of Borrowing.  Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by: (i) telephone or (ii) a Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice. Each such Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) two
(2) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(B) three (3) Business Days (or four (4) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (x) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (y) five (5) Business Days
(or six (6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrower, conversion or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies, whereupon the Administrative Agent
shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (1) three (3) Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (2) four (4) Business Days (or five (5) Business Days
in the case of a Special Notice Currency) prior to the requested date of such
Borrower, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent of
$500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of the Dollar
Equivalent of $500,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof (or, in connection with any conversion or continuation of a
Term Loan, if less, the entire principal thereof then outstanding). Each Loan
Notice and each telephonic notice shall specify (I) the applicable Facility and
whether the

 

38

--------------------------------------------------------------------------------



 

Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility,
(II) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (III) the principal amount of Loans
to be borrowed, converted or continued, (IV) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (V) if applicable, the duration
of the Interest Period with respect thereto, (VI) the currency of the Loans to
be borrowed, and (VII) if applicable, the Designated Borrower. If the Company
fails to specify a currency in a Loan Notice requesting a Borrowing, then the
Loans so requested shall be made in Dollars.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurocurrency Rate Loan.  Except as provided pursuant to
Section 2.12(a), no Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.

 

(b)                                Advances.  Following receipt of a Loan Notice
for a Facility, the Administrative Agent shall promptly notify each Appropriate
Lender of the amount (and currency) of its Applicable Percentage under such
Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in Section 2.02(a). In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice or, as to Loans
to be made on the Closing Date as to which Advance Funding Arrangements are in
effect, in accordance with the terms thereof. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

 

(c)                                 Eurocurrency Rate Loans.  Except as
otherwise provided herein, a Eurocurrency Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurocurrency Rate Loans without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the outstanding
Eurocurrency Rate Loans denominated in Dollars be converted immediately to Base
Rate Loans and any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

39

--------------------------------------------------------------------------------



 

(d)                                Interest Rates.  Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error.

 

(e)                                 Interest Periods.  After giving effect to
all Term Borrowings, all conversions of Term Loans from one Type to the other,
and all continuations of Term Loans as the same Type, there shall not be more
than five (5) Interest Periods in effect in respect of the Term Facility. After
giving effect to all Revolving Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than seven (7) Interest Periods in effect in
respect of the Revolving Facility.

 

2.03                       Letters of Credit.

 

(a)                                 The Letter of Credit Commitment. Subject to
the terms and conditions set forth herein, in addition to the Loans provided for
in Section 2.01, the Borrower may request that any L/C Issuer, in reliance on
the agreements of the Revolving Lenders set forth in this Section 2.03, issue,
at any time and from time to time during the Availability Period, standby
Letters of Credit for its own account or the account of any of its Subsidiaries
in such form as is acceptable to the Administrative Agent and such L/C Issuer in
its reasonable determination. Letters of Credit issued hereunder shall
constitute utilization of the Revolving Commitments.

 

(b)                                Notice of Issuance, Amendment, Extension,
Reinstatement or Renewal.

 

(i)                                     To request the issuance of a Letter of
Credit (or the amendment of the terms and conditions, extension of the terms and
conditions, extension of the expiration date, or reinstatement of amounts paid,
or renewal of an outstanding Letter of Credit), the Company shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable L/C Issuer) to an L/C Issuer selected by it and to
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, extended, reinstated or renewed, and specifying the date
of issuance, amendment, extension, reinstatement or renewal (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with clause (d) of this Section 2.03), the currency and amount of such
Letter of Credit, the name and address of the beneficiary thereof, the purpose
and nature of the requested Letter of Credit and such other information as shall
be necessary to prepare, amend, extend, reinstate or renew such Letter of
Credit. If requested by the applicable L/C Issuer, the Borrower also shall
submit a letter of credit application and reimbursement agreement on such L/C
Issuer’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application and reimbursement agreement or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an L/C Issuer relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(ii)                                  If the Borrower so requests in any
applicable Letter of Credit Application (or the amendment of an outstanding
Letter of Credit), the applicable L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit shall permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the

 

40

--------------------------------------------------------------------------------



 

beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon by the Borrower and the
applicable L/C Issuer at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an
expiration date not later than the date permitted pursuant to Section 2.03(d);
provided, that such L/C Issuer shall not (A) permit any such extension if
(1) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its extended form
under the terms hereof (except that the expiration date may be extended to a
date that is no more than one (1) year from the then-current expiration date) or
(2) it has received notice (which may be in writing or by telephone (if promptly
confirmed in writing)) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (B) be
obligated to permit such extension if it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, any L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Lenders shall be deemed to have authorized
(but may not require) the applicable L/C Issuers to reinstate all or a portion
of the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the applicable L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

 

(c)                                 Limitations on Amounts, Issuance and
Amendment. A Letter of Credit shall be issued, amended, extended, reinstated or
renewed only if (and upon issuance, amendment, extension, reinstatement or
renewal of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, extension,
reinstatement or renewal (w) the aggregate amount of the outstanding Letters of
Credit issued by any L/C Issuer shall not exceed its L/C Commitment, (x) the
aggregate L/C Obligations shall not exceed the L/C Sublimit, (y) the Revolving
Exposure of any Lender shall not exceed its Revolving Commitment and (z) the
Total Revolving Exposure shall not exceed the total Revolving Commitments.

 

41

--------------------------------------------------------------------------------



 

(i)                                     No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                              any Revolving Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(E)                               the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(ii)                                  No L/C Issuer shall be under any
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue the Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept
the proposed amendment to the Letter of Credit.

 

(d)                                Expiration Date. Each Letter of Credit shall
have a stated expiration date no later than the earlier of (ix) the date twelve
(12) months after the date of the issuance of such Letter of Credit (or, in the
case of any extension of the expiration date thereof, whether automatic or by
amendment, twelve months after the then-current expiration date of such Letter
of Credit) and (x) the date that is five (5) Business Days prior to the Maturity
Date.

 

(e)                                 Participations.

 

(i)                                     By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount or extending the
expiration date thereof), and without any further action on the part of the
applicable L/C Issuer or the Lenders, such L/C Issuer hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such L/C
Issuer, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Lender

 

42

--------------------------------------------------------------------------------



 

acknowledges and agrees that its obligation to acquire participations pursuant
to this clause (e) in respect of Letters of Credit is absolute, unconditional
and irrevocable and shall not be affected by any circumstance whatsoever,
including any amendment, extension, reinstatement or renewal of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments.

 

(ii)                                  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely, unconditionally and
irrevocably agrees to pay to the Administrative Agent, for account of the
applicable L/C Issuer, such Lender’s Applicable Percentage of each L/C
Disbursement made by an L/C Issuer not later than 1:00 p.m. on the Business Day
specified in the notice provided by the Administrative Agent to the Revolving
Lenders pursuant to Section 2.03(f) until such L/C Disbursement is reimbursed by
the Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this Section 2.03), and the Administrative Agent shall promptly pay
to the applicable L/C Issuer the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to Section 2.03(f), the Administrative Agent shall distribute
such payment to the applicable L/C Issuer or, to the extent that the Revolving
Lenders have made payments pursuant to this clause (e) to reimburse such L/C
Issuer, then to such Lenders and such L/C Issuer as their interests may appear.
Any payment made by a Lender pursuant to this clause (e) to reimburse an L/C
Issuer for any L/C Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.

 

(iii)                               Each Revolving Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit at each time such Lender’s
Commitment is amended pursuant to the operation of Sections 2.18 or as a result
of an assignment in accordance with Section 11.06 or otherwise pursuant to this
Agreement.

 

(iv)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(e), then, without limiting the other provisions
of this Agreement, the applicable L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the applicable Overnight Rate and a rate
determined by the applicable L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of any L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (e)(vi) shall be conclusive absent manifest error.

 

(f)                                   Reimbursement. If an L/C Issuer shall make
any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such L/C Issuer in respect of such L/C Disbursement by paying to

 

43

--------------------------------------------------------------------------------



 

the Administrative Agent an amount equal to such L/C Disbursement not later than
12:00 noon on (i) the Business Day that the Borrower receives notice of such L/C
Disbursement, if such notice is received prior to 10:00 a.m. or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such L/C Disbursement is not less than $500,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.04 that such payment be financed with a Borrowing of
Base Rate Loans or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing of Base Rate Loans or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable L/C Disbursement, the payment
then due from the Borrower in respect thereof (the “Unreimbursed Amount”) and
such Lender’s Applicable Percentage thereof.  Promptly upon receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount pursuant to
Section 2.03(e)(ii), subject to the amount of the unutilized portion of the
aggregate Revolving Commitments. Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(f) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(g)                                Obligations Absolute. The Borrower’s
obligation to reimburse L/C Disbursements as provided in clause (f) of this
Section 2.03 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of this Agreement, any other Loan Document or any Letter of Credit, or any term
or provision herein or therein;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
any L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

(iv)                              waiver by any L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Borrower or any waiver by such L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit required that demand be in the form
of a draft;

 

(vi)                              any payment made by any L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

44

--------------------------------------------------------------------------------



 

(vii)                           payment by the applicable L/C Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply strictly with the terms of such Letter of Credit; or any payment made by
any L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(viii)                        any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.03, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder; or

 

(ix)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally.

 

(h)                                 Examination. The Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the applicable L/C Issuer. The Borrower shall be conclusively deemed to
have waived any such claim against each L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(i)                                     Liability. None of the Administrative
Agent, the Lenders, any L/C Issuer, or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit by the applicable L/C Issuer or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the applicable L/C Issuer; provided that the foregoing
shall not be construed to excuse an L/C Issuer from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by such L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an L/C Issuer (as finally determined by a court of
competent jurisdiction), an L/C Issuer shall be deemed to have exercised care in
each such determination, and that

 

(i)                                     an L/C Issuer may replace a purportedly
lost, stolen, or destroyed original Letter of Credit or missing amendment
thereto with a certified true copy marked as such or waive a requirement for its
presentation;

 

(ii)                                  an L/C Issuer may accept documents that
appear on their face to be in substantial compliance with the terms of a Letter
of Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit and without regard to any non-documentary
condition in such Letter of Credit;

 

45

--------------------------------------------------------------------------------



 

(iii)                               an L/C Issuer shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit; and

 

(iv)                              this sentence shall establish the standard of
care to be exercised by an L/C Issuer when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof (and
the parties hereto hereby waive, to the extent permitted by Applicable Law, any
standard of care inconsistent with the foregoing).

 

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to such L/C Issuer.

 

(j)                                     Applicability of ISP and UCP. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued by it, the rules of the ISP shall apply to each
standby Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of any L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where any L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade —
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(k)                                 Benefits. Each L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such L/C Issuer.

 

(l)                                     Letter of Credit Fees. The Borrower
shall pay to the Administrative Agent for the account of each Revolving Lender
in accordance with its Applicable Revolving Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any standby Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, at the time of issuance of such Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) accrued through and including the last day of each fiscal quarter in
arrears. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such

 

46

--------------------------------------------------------------------------------



 

quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(m)                             Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers. The Borrower shall pay directly to the
applicable L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit, at the rate per annum equal to the percentage separately
agreed upon between the Borrower and such L/C Issuer, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable no
later than the tenth Business Day after the end of each fiscal quarter end in
the most recently- ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

(n)                                 Disbursement Procedures. The L/C Issuer for
any Letter of Credit shall, within the time allowed by Applicable Laws or the
specific terms of the Letter of Credit following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit. Such L/C Issuer shall promptly after such examination notify the
Administrative Agent and the Borrower in writing of such demand for payment if
such L/C Issuer has made or will make an L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such L/C Issuer and the Lenders with
respect to any such L/C Disbursement.

 

(o)                                Interim Interest. If the L/C Issuer for any
standby Letter of Credit shall make any L/C Disbursement, then, unless the
Borrower shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrower reimburses such L/C Disbursement, at the rate per
annum then applicable to Base Rate Loans; provided that if the Borrower fails to
reimburse such L/C Disbursement when due pursuant to clause (f) of this
Section 2.03, then Section 2.08(b) shall apply. Interest accrued pursuant to
this clause (p) shall be for account of such L/C Issuer, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (f) of
this Section 2.03 to reimburse such L/C Issuer shall be for account of such
Lender to the extent of such payment.

 

(p)                                Replacement of any L/C Issuer.  Any L/C
Issuer may be replaced at any time by written agreement between the Borrower,
the Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer.
The Administrative Agent shall notify the Lenders of any such replacement of an
L/C Issuer. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced L/C
Issuer pursuant to Section 2.03(m). From and after the effective date of any
such replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued by it thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to include such successor or any previous L/C Issuer, or
such successor and all previous L/C Issuer, as the context shall require. After
the replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain
a party hereto and shall continue to have all the rights and obligations of an
L/C Issuer under this Agreement with respect to

 

47

--------------------------------------------------------------------------------



 

Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(q)                                Cash Collateralization.

 

(i)                                     If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with L/C Obligations
representing at least 66-2/3% of the total L/C Obligations) demanding the
deposit of Cash Collateral pursuant to this clause (q), the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent (the “Collateral Account”) an amount in cash
equal to 105% of the total L/C Obligations as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) of Section 8.01. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. In addition, and without limiting the foregoing
or clause (d) of this Section 2.03, if any L/C Obligations remain outstanding
after the expiration date specified in said clause (d), the Borrower shall
immediately deposit into the Collateral Account an amount in cash equal to 105%
of such L/C Obligations as of such date plus any accrued and unpaid interest
thereon.

 

(ii)                                  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Collateral Account. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the Collateral Account. Moneys in the Collateral
Account shall be applied by the Administrative Agent to reimburse each L/C
Issuer for L/C Disbursements for which it has not been reimbursed, together with
related fees, costs, and customary processing charges, and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Obligations at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with L/C
Obligations representing 66-2/3% of the total L/C Obligations), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

 

(r)                                    L/C Issuer Reports to the Administrative
Agent. Unless otherwise agreed by the Administrative Agent, each L/C Issuer
shall, in addition to its notification obligations set forth elsewhere in this
Section 2.03, provide the Administrative Agent a Letter of Credit Report, as set
forth below:

 

(i)                                     reasonably prior to the time that such
L/C Issuer issues, amends, renews, increases or extends a Letter of Credit, the
date of such issuance, amendment, renewal, increase or extension and the stated
amount of the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

 

(ii)                                  on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment;

 

48

--------------------------------------------------------------------------------



 

(iii)                               on any Business Day on which the Borrower
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment;

 

(iv)                              on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

 

(v)                                 for so long as any Letter of Credit issued
by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent (A) on the last Business Day of each calendar month, (B) at
all other times a Letter of Credit Report is required to be delivered pursuant
to this Agreement, and (C) on each date that (1) an L/C Credit Extension occurs
or (2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.

 

(s)                                 Additional L/C Issuers. Any Lender hereunder
may become an L/C Issuer upon receipt by the Administrative Agent of a fully
executed Notice of Additional L/C Issuer which shall be signed by the Company,
the Administrative Agent and each L/C Issuer. Such new L/C Issuer shall provide
its L/C Commitment in such Notice of Additional L/C Issuer and upon the receipt
by the Administrative Agent of the fully executed Notice of Additional L/C
Issuer, the defined term L/C Commitment shall be deemed amended to incorporate
the L/C Commitment of such new L/C Issuer.

 

(t)                                    Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, indemnify and
compensate the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit as if such Letter of Credit had been issues solely for the
account of the Borrower. The Borrower irrevocably waives any and all defenses
that might otherwise be available to it as a guarantor or surety of any or all
of the obligations of such Subsidiary in respect of such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(u)                                 Conflict with Issuer Documents. In the event
of any conflict between the terms hereof and the terms of any Issuer Document,
the terms hereof shall control.

 

2.04                       Swingline Loans.

 

(a)                                 The Swingline. Subject to the terms and
conditions set forth herein, the Swingline Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans to the Company (each such loan, a “Swingline Loan”). Each
such Swingline Loan may be made, subject to the terms and conditions set forth
herein, to the Company, in Dollars, from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit; provided, however, that
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility at such time, (B) the
Revolving Exposure of any Revolving Lender at such time shall not exceed such
Lender’s Revolving Commitment and (C) the aggregate amount of all Swingline
Loans advanced by any Swingline Lender outstanding shall not exceed the
Swingline Commitment of the Swingline Lender, (ii) the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan
(for the avoidance of doubt, outstanding Swingline Loans may be repaid with the
proceeds of a Revolving Loan), and (iii) the Swingline Lender shall not be under
any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent

 

49

--------------------------------------------------------------------------------



 

manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swingline Loan shall
bear interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Revolving Percentage
times the amount of such Swingline Loan.

 

(b)                                Borrowing Procedures.

 

(i)                                     Each Swingline Borrowing shall be made
upon the Comnpany’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (ii) telephone or (iii) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (A) the amount to be borrowed, which shall be
a minimum of $100,000, and (B) the requested date of the Borrowing (which shall
be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (1) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (2) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swingline Loan Notice may, make the amount of
its Swingline Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swingline Lender in Same Day Funds.

 

(c)                                 Refinancing of Swingline Loans.

 

(i)                                     The Swingline Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Revolving Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02. The Swingline Lender shall furnish the Company with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Applicable Revolving Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Revolving Lender that so makes funds available shall be deemed to

 

50

--------------------------------------------------------------------------------



 

have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swingline Lender.

 

(ii)                                  Notwithstanding anything to the contrary
in the foregoing, if for any reason any Swingline Loan cannot be refinanced by
such a Revolving Borrowing in accordance with Section 2.04(c)(i) (including,
without limitation, the failure to satisfy the conditions set forth in
Section 4.02), the request for Base Rate Loans submitted by the Swingline Lender
as set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Revolving Lenders fund its risk participation in the relevant
Swingline Loan and each Revolving Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (c)(iii) shall be
conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swingline Loans, together with interest as provided
herein.

 

(d)                                Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swingline Loan, if the
Swingline Lender receives any payment on account of such Swingline Loan, the
Swingline Lender will distribute to such Revolving Lender its Applicable
Revolving Percentage thereof in the same funds as those received by the
Swingline Lender.

 

(ii)                                  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline

 

51

--------------------------------------------------------------------------------



 

Lender its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                 Interest for Account of Swingline Lender.
The Swingline Lender shall be responsible for invoicing the Company for interest
on the Swingline Loans. Until each Revolving Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Revolving Percentage of any Swingline Loan, interest in
respect of such Applicable Revolving Percentage shall be solely for the account
of the Swingline Lender.

 

(f)                                   Payments Directly to Swingline Lender. The
Company shall make all payments of principal and interest in respect of the
Swingline Loans directly to the Swingline Lender.

 

2.05                       Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice from the
Company to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans and Term Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that unless otherwise
agreed by Administrative Agent (A) such notice must be received by
Administrative Agent not later than 11:00 a.m. (1) two (2) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) three (3) Business Days (or four (4), in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (3) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; (C) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof, any
(D) prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date, the currency and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Company, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05 shall be applied to the principal repayment
installments thereof in direct order of maturity. Subject to Section 2.15, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(ii)                                  The Borrower may, upon notice from the
Company to the Swingline Lender pursuant to delivery to the Swingline Lender of
a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swingline Loans in

 

52

--------------------------------------------------------------------------------



 

whole or in part without premium or penalty; provided that, unless otherwise
agreed by the Swingline Lender, (A) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess hereof
(or, if less, the entire principal thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)                                Mandatory.

 

(i)                                     Revolving Outstandings.  If for any
reason the Total Revolving Outstandings at any time exceed the Revolving
Facility at such time, the Borrower shall immediately prepay Revolving Loans,
Swingline Loans and L/C Borrowings, and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess (together with all
accrued by unpaid interest thereon); provided, however, that the Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless, after the prepayment of the Revolving Loans and
Swingline Loans, the Total Revolving Outstandings exceed the Revolving Facility
at such time.

 

(ii)                                  Application of Other Payments.  Except as
otherwise provided in Section 2.15, prepayments of the Revolving Facility made
pursuant to this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and the Swingline Loans, second, shall be applied to the outstanding
Revolving Loans, and, third, shall be used to Cash Collateralize the remaining
L/C Obligations; and the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swingline Loans and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, Cash Collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business, and the Revolving
Facility shall be automatically and permanently reduced by the Reduction Amount
as set forth in Section 2.06. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the applicable L/C Issuers or the Revolving Lenders, as applicable.

 

(iii)                               Alternative Currencies. If the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all Loans and L/C Obligations denominated in Alternative Currencies at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two (2) Business Days after receipt of such notice,
the Borrowers shall prepay Loans and/or Cash Collateralize Letters of Credit in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

53

--------------------------------------------------------------------------------



 

2.06                       Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, upon notice from the
Company to the Administrative Agent, terminate the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit or from time to time
permanently reduce the Revolving Facility, the Letter of Credit Sublimit or the
Swingline Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Letter of
Credit Sublimit.  If after giving effect to any reduction or termination of
Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit,
the Alternative Currency Sublimit or the Swingline Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit, the Alternative
Currency Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any termination or reduction of the Letter
of Credit Sublimit, Swingline Sublimit, the Alternative Currency Sublimit or the
Revolving Commitment under this Section 2.06. The amount of any such reduction
of the Revolving Commitments shall not be applied to the Alternative Currency
Sublimit unless otherwise specified by the Company. Upon any reduction of the
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Lender’s Applicable Revolving Percentage of such Reduction
Amount. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

 

(b)                                Payment of Fees.  All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

 

2.07                       Repayment of Loans.

 

(a)                                 Term Loans. The Company shall repay to the
Term Lenders the aggregate principal amount of all Term Loans outstanding on the
following dates in the respective amounts set forth opposite such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.02;

 

Payment Dates

 

Principal Repayment
Installments

 

September 30, 2019

 

$

2,812,500

 

December 31, 2019

 

$

2,812,500

 

March 31, 2020

 

$

2,812,500

 

June 30, 2020

 

$

2,812,500

 

September 30, 2020

 

$

2,812,500

 

December 31, 2020

 

$

2,812,500

 

March 31, 2021

 

$

2,812,500

 

June 30, 2021

 

$

2,812,500

 

September 30, 2021 and each Quarter End thereafter until the Maturity Date

 

$

5,625,000

 

 

54

--------------------------------------------------------------------------------



 

provided, however, that (i) the final principal repayment installment of the
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date, (ii) if any principal repayment installment to
be made by the Company (other than principal repayment installments on
Eurocurrency Rate Loans) shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be and (iii) if any principal repayment installment to be
made by the Company on a Eurocurrency Rate Loan shall come due on a day other
than a Business Day, such principal repayment installment shall be extended to
the next succeeding Business Day unless the result of such extension would be to
extend such principal repayment installment into another calendar month, in
which event such principal repayment installment shall be due on the immediately
preceding Business Day.

 

(b)                                Revolving Loans. The Borrower shall repay to
the Revolving Lenders on the Maturity Date for the Revolving Facility the
aggregate principal amount of all Revolving Loans outstanding on such date.

 

(c)                                 Swingline Loans. The Company shall repay
each Swingline Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Maturity Date for the Revolving
Facility.

 

2.08                       Interest and Default Rate.

 

(a)                                 Interest.  Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period
from the applicable Borrowing date at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for such Facility,
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for the Revolving Facility the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

 

(b)                                Default Rate.

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.

 

(iii)                               Automatically during the occurrence and
continuance of an Event of Default pursuant to Section 8.01(a)(i) or (f) or,
upon the request of the Required Lenders, while any other Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) may accrue

 

55

--------------------------------------------------------------------------------



 

at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by Applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                 Interest Payments.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

(d)                                Interest Act (Canada). For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

2.09                       Fees.

 

In addition to certain fees described in subsection (l) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Lenders a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Revolving Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. 
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 4.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Facility.  The commitment fee shall be
calculated quarterly in arrears.

 

(b)                                Other Fees.

 

(i)                                     The Borrower shall pay to Bank of
America for its own account, in Dollars, fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                       Computation of Interest and Fees.

 

(a)                                 Computation of Interest and Fees.  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs

 

56

--------------------------------------------------------------------------------



 

from the foregoing, in accordance with such market practice.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)                                Financial Statement Adjustments or
Restatements.  If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower and its Subsidiaries or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period.  If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Administrative
Agent determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the Administrative Agent shall promptly on demand by the Borrower pay to
Borrower an amount equal to the excess of the amount of interest and fees that
were paid by Borrower to Administrative Agent for such period over the amount of
interest and fees actually due for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under any provision of this Agreement to payment of any Obligations
hereunder at the Default Rate or under Article VIII.  The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

2.11                       Evidence of Debt.

 

(a)                                 Maintenance of Accounts. The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business. The
Administrative Agent shall maintain the Register in accordance with
Section 11.06(c). The accounts or records maintained by each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the Register, the Register shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

(b)                                Maintenance of Records. In addition to the
accounts and records referred to in Section 2.11(a), each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by

 

57

--------------------------------------------------------------------------------



 

the Administrative Agent and the accounts and records of any Lender in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error.

 

2.12                       Payments Generally; Administrative Agent Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(a) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurocurrency Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such

 

58

--------------------------------------------------------------------------------



 

Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(c)                                 Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the applicable L/C Issuers, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the applicable L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

(d)                                Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Term Loans and Revolving Loans, to
fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(f)                                   Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(g)                                Pro Rata Treatment. Except to the extent
otherwise provided herein: (i) each Borrowing (other than Swingline Borrowings)
shall be made from the Appropriate Lenders, each payment of fees under
Section 2.09 and clauses (l) and (m) of Section 2.03 shall be made for account
of the Appropriate Lenders, and each termination or reduction of the amount of
the Commitments shall be applied to the respective Commitments of the Lenders,
pro rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Revolving Loans)
or their respective Loans that are to be included in such Borrowing (in the case
of conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Appropriate
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; and (iv) each payment of interest on Loans by the
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Appropriate Lenders.

 

59

--------------------------------------------------------------------------------



 

2.13                       Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and sub-participations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

 

(a)                                 if any such participations or
sub-participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or sub-participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)                                the provisions of this Section 2.13 shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation

 

2.14                       Cash Collateral.

 

(a)                                 Obligation to Cash Collateralize. At any
time there shall exist a Defaulting Lender, within one Business Day following
the written request of the Administrative Agent or any L/C Issuer (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount. Additionally, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two
(2) Business Days after receipt of such notice, the Company shall

 

60

--------------------------------------------------------------------------------



 

provide Cash Collateral for the Outstanding Amount of the L/C Obligations in an
amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

 

(b)                                Grant of Security Interest. The Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (determined in the case of
Cash Collateral provided pursuant to Section 2.15(a)(v), after giving effect to
Section 2.15(a)(v) and any Cash Collateral provided by the Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.14 or Sections 2.03, 2.05, 2.15 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Revolving Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                                Release. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or to secure other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Revolving
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi)) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer that there exists excess Cash Collateral; provided,
however, (A) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (B) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15                       Defaulting Lenders.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

61

--------------------------------------------------------------------------------



 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any L/C Issuer or the
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(B) Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               Fees. No Defaulting Lender shall be entitled
to receive any fee payable under Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender)

 

(B)                               Letter of Credit Fees. Each Defaulting Lender
shall be entitled to receive Letter of Credit Fees for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Revolving Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14.

 

62

--------------------------------------------------------------------------------



 

(C)                               Defaulting Lender Fees. With respect to any
fee payable under Section 2.09 or any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each L/C
Issuer and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or such Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Revolving
Percentages to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in L/C Obligations and Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans. If the reallocation described in clause (a)(iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under Applicable Law, (A) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (B) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

 

(b)                                Defaulting Lender Cure. If the Company, the
Administrative Agent, the Swingline Lender and each L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with their Revolving Commitments (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                                 New Swingline Loans/Letters of Credit. So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no L/C Issuer shall be required to issue, extend, increase, reinstate or
renew any letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

63

--------------------------------------------------------------------------------



 

2.16                       Designated Borrowers.

 

(a)                                 Designated Borrowers. The Company may at any
time, upon not less than ten (10) Business Days’ notice from the Company to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), request to designate any Material
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed Designated
Borrower Request and Assumption Agreement. The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein (i) the Administrative Agent and the
Lenders that are to provide Commitments and/or Loans in favor of an Applicant
Borrower must each agree to such Applicant Borrower becoming a Designated
Borrower and (ii) the Administrative Agent and such Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent, and Notes signed by such new Borrowers to the extent any
Lender so requires (the requirements in clauses (i) and (ii) hereof, the
“Designated Borrower Requirements”). If the Designated Borrower Requirements are
met, the Administrative Agent shall send a Designated Borrower Notice to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date.

 

(b)                                Obligations. Except as specifically provided
herein, the Obligations of the Company and each of the Borrowers shall be joint
and several in nature (unless such joint and several liability (i) shall result
in adverse tax consequences to any such Designated Borrower or (ii) is not
permitted by any Law applicable to such Designated Borrower, in which either
such case, the liability of such Designated Borrower shall be several in nature)
regardless of which such Person actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent, the L/C Issuer or any Lender accounts for such Credit
Extensions on its books and records. Notwithstanding anything contained to the
contrary herein or in any Loan Document (including any Designated Borrower
Request and Assumption Agreement), (i) no Designated Borrower that is a Foreign
Subsidiary shall be obligated with respect to any Obligations of the Company or
of any Domestic Subsidiary, (ii) the Obligations owed by a Designated Borrower
that is a Foreign Subsidiary shall be several and not joint with the Obligations
of the Company or of any Designated Borrower that is a Domestic Subsidiary and
(iii) no Designated Borrower that is a Foreign Subsidiary shall be obligated as
a Guarantor under Article X with respect to the Obligations of the Company or
any Domestic Subsidiary.

 

(c)                                 Appointment. Each Subsidiary of the Company
that is or becomes a “Designated Borrower” pursuant to this Section 2.16 hereby
irrevocably appoints the Company to act as its agent for all purposes of this
Agreement and the other Loan Documents and agrees that (i) the Company may
execute such documents on behalf of such Designated Borrower as the Company
deems appropriate in its sole discretion and each Designated Borrower shall be
obligated by all of the terms of any such document executed on its behalf,
(ii) any notice or communication delivered by the Administrative Agent or the
Lenders to the Company shall be deemed delivered to each Designated Borrower and
(iii) the Administrative Agent or the Lenders may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Company on behalf
of each of the Loan Parties.

 

64

--------------------------------------------------------------------------------



 

2.17                       Designated Lenders.

 

Each of the Administrative Agent, each L/C Issuer, the Swingline Lender and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided that
designation of a Designated Lender is for administrative convenience only and
does not expand the scope of liabilities or obligations of any Lender or
Designated Lender beyond those of the Lender designating such Person as a
Designated Lender as provided in this Agreement.

 

2.18                       Increase in Revolving Facility.

 

(a)                                 Request for Increase. Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Lenders), the Company, on behalf of itself and the other
Borrowers, may from time to time, request an increase in the Revolving Facility
by an amount (for all such requests) not exceeding $300,000,000 (an “Incremental
Facility”); provided that (i) any such request for an Incremental Facility shall
be in a minimum amount of $5,000,000 and (ii) the Borrower may make a maximum of
three (3) such requests.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Revolving Lenders).

 

(b)                                Lender Elections to Increase. Each Revolving
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Revolving Commitment and, if so, whether by an
amount equal to, greater than, or less than its Applicable Revolving Percentage
of such requested increase. Any Revolving Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Commitment.

 

(c)                                 Notification by Administrative Agent;
Additional Revolving Lenders. The Administrative Agent shall notify the Company
and each Revolving Lender of the Revolving Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase, and subject
to the approval of the Administrative Agent, the L/C Issuers and the Swingline
Lenders, the Company may also invite additional Eligible Assignees to become
Revolving Lenders pursuant to a joinder agreement (“New Revolving Lenders”) in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                Effective Date and Allocations. If the
Revolving Facility is increased in accordance with this Section 2.18, the
Administrative Agent and the Company shall determine the effective date (the
“Revolving Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Company and the Revolving
Lenders and the New Revolving Lenders of the final allocation of such increase
and the Revolving Increase Effective Date.

 

(e)                                 Conditions to Effectiveness of Increase. As
a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct, on and as of the
Revolving Increase Effective Date, and except that for purposes of this
Section 2.18, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) both before and after giving effect to the Incremental

 

65

--------------------------------------------------------------------------------



 

Facility, no Default exists. The Borrower shall deliver or cause to be delivered
any other customary documents (including, without limitation, legal opinions) as
reasonably requested by the Administrative Agent in connection with any
Incremental Facility. The Borrower shall prepay any Revolving Loans outstanding
on the Revolving Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Revolving
Percentages arising from any nonratable increase in the Revolving Commitments
under this Section 2.18.

 

(f)                                   Conflicting Provisions. This Section 2.18
shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

(g)                                Incremental Facility. Except as otherwise
specifically set forth herein, all of the other terms and conditions applicable
to such Incremental Facility shall be identical to the terms and conditions
applicable to the Revolving Facility.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                       Taxes.

 

(a)                                 Defined Terms. For purposes of this
Section 3.01, the term “Applicable Law” includes FATCA and the term “Lender”
includes any L/C Issuer.

 

(b)                                Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Laws.
If any Applicable Laws (as determined in the good faith discretion of an
applicable Withholding Agent) require the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(c)                                 Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                Tax Indemnifications.

 

(i)                                     Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to

 

66

--------------------------------------------------------------------------------



 

the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify and shall make payment in respect thereof within ten
(10) days after demand therefor, (A) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d)(ii).

 

(e)                                 Evidence of Payments. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority, as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)                                   Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

67

--------------------------------------------------------------------------------



 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of IRS Form W—9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W—8BEN—E (or W—8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W—8BEN—E (or W—8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W—8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J—1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W—8BEN—E (or
W—8BEN, as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W—8IMY, accompanied by IRS
Form W—8ECI, IRS Form W—8BEN—E (or W—8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J—2 or Exhibit J—3, IRS
Form W—9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J—4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by Applicable Law as a basis for

 

68

--------------------------------------------------------------------------------



 

claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause (f)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(g)                                Treatment of Certain Refunds. Unless required
by Applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that each Loan Party, upon the request of the Recipient, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (g), in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this clause (g) the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause
(g) shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

69

--------------------------------------------------------------------------------



 

3.02                       Illegality.

 

(a)                                 If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund or charge interest with respect to any Credit Extension, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, upon notice thereof by such Lender to the
Company (through the Administrative Agent), (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (A) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

 

(b)                                iii)                                   If, in
any applicable jurisdiction, the Administrative Agent, the L/C Issuer or any
Lender or any Designated Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, the L/C Issuer or any Lender or its applicable Designated
Lender to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund, hold a commitment or maintain its participation in any
Loan or Letter of Credit or (iii) issue, make, maintain, fund or charge interest
or fees with respect to any Credit Extension to any Designated Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
such Credit Extension shall be suspended, and to the extent required by
Applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Company or,
if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by Applicable Law), (B) to the extent applicable to the L/C
Issuer, Cash Collateralize that portion of applicable L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized and (C) take all reasonable actions requested by such Person
to mitigate or avoid such illegality.

 

70

--------------------------------------------------------------------------------



 

3.03                       Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) (1) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan and (2) the circumstances described in
Section 3.03(c)(i) do not apply or (C) a fundamental change has occurred in the
foreign exchange or interbank markets with respect to such Alternative Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls) (in each case with respect to this clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason Eurocurrency Rate Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.

 

(b)                                Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (a)(i) of
this Section 3.03, the Administrative Agent in consultation with the Company,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.

 

(c)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, but without limiting Sections
3.01(a) and (b) above, if the Administrative Agent determines (which
determination shall be conclusive and binding upon all parties hereto absent
manifest error), or the Company or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrower) that
the Borrower or Required Lenders (as applicable) have determined (which
determination likewise shall be conclusive and binding upon all parties hereto
absent manifest error), that:

 

71

--------------------------------------------------------------------------------



 

(i)                                     adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or

 

(ii)                                  the administrator of the LIBOR Screen Rate
or a Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans in the applicable currency (such
specific date, the “Scheduled Unavailability Date”), or

 

(iii)                               syndicated loans currently being executed,
or that include language similar to that contained in this Section 3.03, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR,

 

(iv)                              then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Company may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes (as defined
below) and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

(d)                                If no LIBOR Successor Rate has been
determined and the circumstances under clause (c)(i) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (i) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (ii) the Eurocurrency Rate component shall no longer be utilized
in determining the Base Rate. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (ii)) in the amount specified therein.

 

(e)                                 Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

(f)                                   For purposes hereof, “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent in consultation with the Company, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market

 

72

--------------------------------------------------------------------------------



 

practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines is
reasonably necessary in connection with the administration of this Agreement).

 

3.04                       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                Capital Requirements. If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                 Mandatory Costs. If any Lender or any L/C
Issuer incurs any Mandatory Costs attributable to the Borrower, then from time
to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender or such L/C Issuer, as the case may be, such Mandatory

 

73

--------------------------------------------------------------------------------



 

Costs. Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations giving rise to such
Mandatory Costs.

 

(d)                                Certificates for Reimbursement. A certificate
of a Lender or an L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in clause (a), (b) or (c) of this Section 3.04 and
delivered to the Company shall be conclusive absent manifest error. The Borrower
shall pay (or cause the applicable Designated Borrower to pay) such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(e)                                 Reserves on Eurocurrency Rate Loans. The
Borrower shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

(f)                                   Delay in Requests. Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or such L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

3.05                       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower or the applicable Designated Borrower; or

 

74

--------------------------------------------------------------------------------



 

(c)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 11.13; or

 

(d)                                any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                       Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower, such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay (or cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or any L/C Issuer in connection with any
such designation or assignment.

 

(b)                                Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                       Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 

75

--------------------------------------------------------------------------------



 

3.08                       United Kingdom Tax Matters.

 

(a)                                 The provisions of this Section 3.08 shall
only apply in respect of any UK Borrower, and in respect of any such UK
Borrower, the provisions of Section 3.01 shall not apply.

 

(b)                                Tax gross-up.

 

(i)                                     Each UK Borrower shall make all payments
to be made by it under any Loan Document without any UK Tax Deduction unless a
UK Tax Deduction is required by law.

 

(ii)                                  A UK Borrower shall, promptly upon
becoming aware that it must make a UK Tax Deduction (or that there is any change
in the rate or the basis of a UK Tax Deduction) notify Agent accordingly. 
Similarly, a Lender shall notify Administrative Agent on becoming so aware in
respect of a payment payable to that Lender.  If Administrative Agent receives
such notification from a Lender it shall notify the Company.

 

(iii)                               If a UK Tax Deduction is required by law to
be made by a UK Borrower, the amount of the payment due from that UK Borrower
shall be increased to an amount which (after making any UK Tax Deduction) leaves
an amount equal to the payment which would have been due if no UK Tax Deduction
had been required.

 

(iv)                              A payment by a UK Borrower shall not be
increased under clause (iii) above by reason of a UK Tax Deduction on account of
Taxes imposed on interest by the United Kingdom if, on the date on which the
payment falls due:

 

(A)                               the payment could have been made to the
relevant Lender without a UK Tax Deduction if the Lender had been a UK
Qualifying Lender, but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty or any published practice or published
concession of any relevant taxing authority; or

 

(B)                               the relevant Lender is a UK Qualifying Lender
solely by virtue of clause (a)(ii) of the definition of UK Qualifying Lender,
and:

 

(1)                                 an officer of H.M. Revenue & Customs has
given (and not revoked) a direction (a “Direction”) under section 931 of the ITA
which relates to the payment and that Lender has received from the UK Borrower
making the payment a certified copy of that Direction; and

 

(2)                                 the payment could have been made to the
Lender without any UK Tax Deduction if that Direction had not been made; or

 

(C)                               the relevant Lender is a UK Qualifying Lender
solely by virtue of clause (a)(ii) of the definition of UK Qualifying Lender
and:

 

(1)                                 the relevant Lender has not given a UK Tax
Confirmation to the UK Borrower; and

 

(2)                                 the payment could have been made to the
Lender without any UK Tax Deduction if the Lender had given a UK Tax
Confirmation to the UK

 

76

--------------------------------------------------------------------------------



 

Borrower, on the basis that the UK Tax Confirmation would have enabled the UK
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the ITA; or

 

(D)                              the relevant Lender is a UK Treaty Lender and
the UK Borrower making the payment is able to demonstrate that the payment could
have been made to the Lender without the UK Tax Deduction had that Lender
complied with its obligations under clause (vii) below.

 

(v)                                 If a UK Borrower is required to make a UK
Tax Deduction, that UK Borrower shall make that UK Tax Deduction and any payment
required in connection with that UK Tax Deduction within the time allowed and in
the minimum amount required by law.

 

(vi)                              Within thirty days of making either a UK Tax
Deduction or any payment required in connection with that UK Tax Deduction, the
UK Borrower making that UK Tax Deduction shall deliver to Agent for the Lender
entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender that the UK Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

(vii)

 

(A)                               Subject to clause (vii)(2) below, a UK Treaty
Lender and each UK Borrower which makes a payment to which that UK Treaty Lender
is entitled shall co-operate in completing any procedural formalities necessary
for that UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction.

 

(B)

 

(1)                                 A UK Treaty Lender which becomes a party to
this Agreement on the day on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall include an indication to that effect (for the
benefit of Agent and without liability to any UK Borrower) by confirming its
scheme reference number and its jurisdiction of tax residence opposite its name
at Schedule 1.01(b); and

 

(2)                                 a UK Treaty Lender which becomes a party to
this Agreement after the day on which this Agreement is entered into that holds
a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall include an indication to that effect
(for the benefit of Agent and without liability to any UK Borrower) by
confirming its scheme reference number and jurisdiction of tax residence in the
documentation which it executes on becoming a party to this Agreement as a
Lender, and having done so, that Lender shall be under no obligation pursuant to
clause (vii)(1) above.

 

(viii)                        If a Lender has confirmed its scheme reference
number and jurisdiction of tax residence in accordance with
Section 3.08(b)(vii)(2) above and:

 

77

--------------------------------------------------------------------------------



 

(A)                               a UK Borrower making a payment to that Lender
has not made a Borrower DTTP Filing in respect of that Lender; or

 

(B)                               a UK Borrower making a payment to that Lender
has made a Borrower DTTP Filing in respect of that Lender but:

 

(1)                                 that Borrower DTTP Filing has been rejected
by H.M. Revenue & Customs; or

 

(2)                                 H.M. Revenue & Customs has not given the UK
Borrower authority to make payment to that Lender without a UK Tax Deduction
within 60 days of the date of the Borrower DTTP Filing,

 

(3)                                 and in each case, the UK Borrower has
notified that Lender in writing, that Lender and the UK Borrower shall
co-operate in completing any additional procedural formalities necessary for
that UK Borrower to obtain authorization to make that payment without a UK Tax
Deduction.

 

(ix)                              If a Lender has not included an indication to
the effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement in accordance with Section 3.08(b)(vii)(2) or Section 3.08(e), no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s advance or its
participation in any advance unless the Lender otherwise agrees.

 

(x)                                 A UK Borrower shall, promptly on making a
Borrower DTTP Filing, deliver a copy of that Borrower DTTP Filing to Agent for
delivery to the relevant Lender.

 

(xi)                              A UK Non-Bank Lender shall promptly notify the
Company and Administrative Agent if there is any change in the position from
that set out in the UK Tax Confirmation.

 

(c)                                 Tax indemnity.

 

(i)                                     A UK Borrower shall (within three
Business Days of demand by the Agent) pay to a UK Lender an amount equal to the
loss, liability or cost which that UK Lender determines will be or has been
(directly or indirectly) suffered for or on account of Taxes by that Lender in
respect of a Loan Document.

 

(ii)                                  Clause (c)(i) above shall not apply:

 

(A)                               with respect to any Taxes assessed on a Lender

 

(1)                                 under the law of the jurisdiction in which
such Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which such Lender is treated as resident for tax purposes; or

 

(2)                                 under the law of the jurisdiction in which
such Lender’s Lending Office is located in respect of amounts received or
receivable in such jurisdiction, if such Taxes are imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by such Lender; or

 

78

--------------------------------------------------------------------------------



 

(3)                                 to the extent a loss, liability or cost:

 

i.                 is compensated for by an increased payment under
Section 3.08(b)(iii); or

 

ii.              would have been compensated for by an increased payment under
Section 3.08(b)(iii) but was not so compensated solely because one of the
exclusions in Section 3.08(b)(iv) applied; or

 

iii.           relates to a FATCA Deduction required to be made by a party to
this Agreement.

 

(iii)                               A Lender making, or intending to make a
claim under clause (c)(i) above shall promptly notify Administrative Agent of
the event which will give, or has given, rise to the claim, following which
Administrative Agent shall notify the Company.

 

(iv)                              A Lender shall, on receiving a payment from a
UK Borrower under this Section 3.08(c), notify Administrative Agent.

 

(d)                                Tax Credit.  If a UK Borrower makes a UK Tax
Payment and the relevant Lender determines that:

 

(i)                                     a Tax Credit is attributable either to
an increased payment of which that UK Tax Payment forms part, or to that UK Tax
Payment or to a UK Tax Deduction in consequence of which that UK Tax Payment was
required; and

 

(ii)                                  such Lender has obtained, utilized and
retained that Tax Credit, in whole or in part,

 

such Lender shall pay an amount to that UK Borrower which such Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the UK Tax Payment not been required to be made by the UK
Borrower.

 

(e)                                 Lender Status Confirmation.  Each Lender
which becomes a party to this Agreement after the date of this Agreement (“New
Lender”) shall indicate, in the documentation which it executes on becoming a
party to this Agreement, and for the benefit of Agent and without liability to
any UK Borrower, which of the following categories it falls within:

 

(i)                                     not a UK Qualifying Lender;

 

(ii)                                  a UK Qualifying Lender (other than a UK
Treaty Lender); or

 

(iii)                               a UK Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this
Section 3.08(e), then that New Lender shall be treated for the purposes of this
Agreement (including by each UK Borrower) as if it is not a UK Qualifying Lender
until such time as it notifies Agent which category of UK Qualifying Lender
applies.  For the avoidance of doubt, the documentation which a Lender executes
on becoming a party to this Agreement shall not be invalidated by any failure of
a New Lender to comply with this Section 3.08(e).

 

79

--------------------------------------------------------------------------------



 

(f)                                   Stamp Taxes.  The UK Borrower shall pay
and, within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Loan Document,
other than in respect of an assignment or transfer by a Lender.

 

(g)                                Value Added Tax.

 

(i)                                     All amounts expressed to be payable
under a Loan Document by any party to any Lender which (in whole or in part)
constitute the consideration for a supply for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to clause (ii) below, if VAT is or becomes chargeable on any supply made
by any Lender to any party under a Loan Document, that party shall pay to the
Lender (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of such VAT (and such Lender
shall promptly provide an appropriate VAT invoice to such party).

 

(ii)                                  If VAT is or becomes chargeable on any
supply made by any Lender (the “Supplier”) to any other Lender (the “Recipient”)
under a Loan Document, and any party other than the Recipient (the “Subject
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration):

 

(1)                                 (where the Supplier is the person required
to account to the relevant tax authority for the VAT) the Subject Party shall
also pay to the Supplier (at the same time as paying such amount) an additional
amount equal to the amount of such VAT.  The Recipient must (where this clause
(ii)(1) applies) promptly pay to the Subject Party an amount equal to any credit
or repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and

 

(2)                                 (where the Recipient is the person required
to account to the relevant tax authority for the VAT) the Subject Party shall
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(iii)                               Where a Loan Document requires any party to
reimburse or indemnify a Lender for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Lender for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)                              Any reference in this Section 3.08(h) to any
party shall, at any time when such party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the United
Kingdom Value Added Tax Act 1994).

 

(v)                                 In relation to any supply made by a Lender
to any party under a Loan Document, if reasonably requested by such Lender, that
party must promptly provide such Lender with

 

80

--------------------------------------------------------------------------------



 

details of that party’s VAT registration and such other information as is
reasonably requested in connection with such Lender’s VAT reporting requirements
in relation to such supply.

 

(h)                                 Determination. Except as otherwise expressly
provided in this Section 3.08, a reference to “determines” or “determined” in
connection with tax provisions contained in this Section 3.08 means a
determination made in the absolute discretion of the person making the
determination.

 

(i)                                     FATCA information.

 

(i)                                     Subject to clause (iii) below, each
Lender and UK Borrower shall, within ten Business Days of a reasonable request
by another such party:

 

(A)                               confirm to that other party whether it is a
FATCA Exempt Party or not a FATCA Exempt Party;

 

(B)                               supply to that other party such forms,
documentation and other information relating to its status under FATCA as that
other party reasonably requests for the purposes of that other party’s
compliance with FATCA; and

 

(C)                               supply to that other party such forms,
documentation and other information relating to its status as that other party
reasonably requests for the purposes of that other party’s compliance with any
other law, regulation, or exchange of information regime.

 

(ii)                                  If a party confirms to another party
pursuant to clause (i)(1) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify that other party reasonably promptly.

 

(iii)                               Clause (i) above shall not oblige any Lender
to do anything, and clause (i)(3) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:

 

(A)                               any law or regulation;

 

(B)                               any fiduciary duty; or

 

(C)                               any duty of confidentiality.

 

(iv)                              If a party fails to confirm whether or not it
is a FATCA Exempt Party or to supply forms, documentation or other information
requested in accordance with clause (i)(1) or (2) above (including, for the
avoidance of doubt, where clause (iii) above applies), then such party shall be
treated for the purposes of the Loan Documents (and payments under them) as if
it is not a FATCA Exempt Party until such time as the party in question provides
the requested confirmation, forms, documentation or other information.

 

(j)                                     FATCA Deduction.

 

(i)                                     Each Lender and UK Borrower may make any
FATCA Deduction it is required to make by FATCA, and any payment required in
connection with that FATCA Deduction, and no such party shall be required to
increase any payment in respect of which it makes such a

 

81

--------------------------------------------------------------------------------



 

FATCA Deduction or otherwise compensate the recipient of the payment for that
FATCA Deduction.

 

(ii)                                  Each Lender and UK Borrower shall
promptly, upon becoming aware that it must make a FATCA Deduction (or that there
is any change in the rate or the basis of such FATCA Deduction), notify the
party to whom it is making the payment and, in addition, shall notify the
Borrower Agent and Agent, and Agent shall notify the other Lenders.

 

If as a result of circumstances existing at the date the assignment, a UK
Borrower would be obliged to make a payment to the assignee under
Section 3.08(b) then the assignee is only entitled to receive payment under
those Sections to the same extent as the existing Lender would have been if the
assignment had not occurred.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                       Conditions of Initial Credit Extension.

 

The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

 

(a)                                 Execution of Credit Agreement; Loan
Documents.  The Administrative Agent shall have received (i) counterparts of
this Agreement, executed by a Responsible Officer of each Loan Party and a duly
authorized officer of each Lender, (ii) for the account of each Lender
requesting a Note, a Note executed by a Responsible Officer of the Borrowers and
(iii) counterparts of any other Loan Document, executed by a Responsible Officer
of the applicable Loan Party and a duly authorized officer of each other Person
party thereto.

 

(b)                                Officer’s Certificate.  The Administrative
Agent shall have received a certificate of a Responsible Officer dated the
Closing Date, certifying as to the Organization Documents of each Loan Party
(which, to the extent filed with a Governmental Authority, shall be certified as
of a recent date by such Governmental Authority), the resolutions of the
governing body of each Loan Party, the good standing, existence or its
equivalent of each Loan Party and of the incumbency (including specimen
signatures) of the Responsible Officers of each Loan Party.

 

(c)                                 Legal Opinions of Counsel.  The
Administrative Agent shall have received an opinion or opinions (including, if
requested by the Administrative Agent, local counsel opinions) of counsel for
the Loan Parties, dated the Closing Date and addressed to the Administrative
Agent and the Lenders, in form and substance acceptable to the Administrative
Agent.

 

(d)                                Financial Statements and Projections.  The
Administrative Agent and the Lenders shall have received (i) copies of the
financial statements referred to in Sections 5.05(a), (b) and (c) and
(ii) copies of projections of the Borrower and its Subsidiaries, prepared giving
effect to the Closing Date Acquisitions and the other transactions contemplated
hereby, for the five fiscal years following the Closing Date on a year by year
basis.

 

82

--------------------------------------------------------------------------------



 

(e)                                 Closing Certificates.

 

(i)                                     The Administrative Agent shall have
received a Solvency Certificate signed by a Responsible Officer of the Company
as to the financial condition, solvency and related matters of the Company and
its Subsidiaries, after giving effect to the initial borrowings under the Loan
Documents, the Closing Date Acquisition and the other transactions contemplated
hereby.

 

(ii)                                  The Administrative Agent shall have
received a closing certificate signed by a Responsible Officer of the Company
(x) certifying to compliance with clause (i) below and (y) certifying that
attached thereto is a true, correct and complete copy of the Closing Date
Acquisition Agreement and all amendments or modifications thereto, if any.

 

(f)                                   Loan Notice.  The Administrative Agent
shall have received a Loan Notice with respect to the Loans to be made on the
Closing Date.

 

(g)                                Fees and Expenses.  The Administrative Agent
and the Lenders shall have received all fees to be paid on the Closing Date
pursuant to the Fee Letter and this Agreement and reasonable and documented out
of pocket expenses (including, without limitation, legal fees of counsel to the
Administrative Agent), to the extent invoiced at least three Business Days prior
to the Closing Date, owing pursuant to the Loan Documents (which amounts may be
offset against the proceeds of the initial Loans hereunder).

 

(h)                                 Closing Date Acquisition.

 

(i)                                     The Closing Date Acquisition shall have
been consummated simultaneously or substantially concurrently with the funding
of the Credit Extensions made on the Closing Date on the terms and conditions
described in the Closing Date Acquisition Agreement, without giving effect to
any amendment, waiver, consent or other modification thereof that is materially
adverse to the interests of the Administrative Agent or the Lenders unless
approved by the Administrative Agent (which approval shall not be unreasonably
withheld, delayed or conditioned).  For purposes of the foregoing condition, it
is hereby understood and agreed that (i) any reduction in the purchase price in
connection with the Closing Date Acquisition Agreement, other than a reduction
in accordance with the terms of the Closing Date Acquisition Agreement
(including without limitation, working capital adjustments), shall be deemed to
be materially adverse to the interests of the Lenders, unless either such
reduction of the purchase price is less than 15% of the total purchase price or,
if such reduction is equal to or greater than 15% of the total purchase price,
100% of such amount is applied to reduce the amount of the Term Facility and
(ii) any change, waivers or consent with respect to the definition of “Material
Adverse Effect” shall be deemed materially adverse to the interest of the
Lenders.

 

(ii)                                  Since the date of the Closing Date
Acquisition Agreement, there shall have been no Company Material Adverse Effect
(as defined in the Closing Date Acquisition Agreement).

 

(iii)                               All third party indebtedness for borrowed
money of the Company, the Target and their respective Subsidiaries, including
under each of the Existing Credit Agreement and Target’s existing credit
agreement, as applicable, in each case, shall have been repaid or discharged or
arrangements reasonably satisfactory to the Administrative Agent for such
repayment or discharge shall have been made (other than (x) in respect of
letters of credit that are either rolled into or back-stopped by letter(s) of
credit issued hereunder or cash collateralized by the Borrower, (y) other
indebtedness permitted to be incurred or outstanding on or prior to the Closing
Date pursuant to the Closing Date Acquisition Agreement, and (z) other
indebtedness permitted under Section 7.02) and all commitments thereunder and
all guarantees and security interests granted in connection therewith, if any,
shall be terminated on or prior to the Closing Date.  Upon

 

83

--------------------------------------------------------------------------------



 

satisfaction of the condition set forth in this clause (h)(iii) with respect to
the Existing Credit Agreement,  Bank of America acknowledges and agrees that the
Existing Credit Agreement shall automatically and without further action be
terminated (other than provisions and obligations thereunder which by their
express terms survive termination of the Existing Credit Agreement), all
outstanding principal, interest and fees thereunder shall be paid in full and
all commitments of the lenders thereunder shall be automatically and without
further action terminated.

 

(i)                                     Specified Representations.  The
Specified Representations and Specified Acquisition Agreement Representations
shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct on and as of the Closing Date
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date), and (ii) with respect to representations and warranties that
do not contain a materiality qualification, be true and correct in all material
respects on and as of the Closing Date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).

 

(j)                                     KYC.  The Lenders shall have received at
least three Business Days prior to the Closing Date all documentation and other
information regarding the Loan Parties required by Governmental Authorities
under applicable “know your customer”, anti-money laundering and similar
rules and regulations, including the Patriot Act, in each case to the extent
reasonably requested of the Borrower at least 10 Business Days prior to the
Closing Date.

 

4.02                       Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than (a) the Loans made on the Closing Date and (b) a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct on and as of the date
of such Credit Extension (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date), and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of the date of such
Credit Extension (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date), and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                Default.  No Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                                 Request for Credit Extension.  The
Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

84

--------------------------------------------------------------------------------



 

(d)                                Designated Borrower. If the applicable
Borrower is a Designated Borrower, then the conditions of Section 2.16 to the
designation of such Borrower as a Designated Borrower shall have been met to the
satisfaction of the Administrative Agent.

 

(e)                                 Alternative Currency. In the case of a
Credit Extension to be denominated in an Alternative Currency, such currency
remains an Eligible Currency.

 

(f)                                   Legal Impediment. There shall be no
impediment, restriction, limitation or prohibition imposed under Law or by any
Governmental Authority, as to the proposed financing under this Agreement or the
repayment thereof or as to rights created under any Loan Document or as to
application of the proceeds of the realization of any such rights.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date and on each other date made or deemed made,
that:

 

5.01                       Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is (i) duly organized,
incorporated or formed, validly existing and (ii) to the extent such concept
exists and is applicable under the requirements of Applicable Law of the
relevant jurisdiction (and for the avoidance of doubt such concept is not
applicable to the Loan Parties and their Subsidiaries incorporated in England &
Wales), in good standing under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and, to the extent such concept exists and is applicable under the
requirements of Applicable Law of the relevant jurisdiction (and for the
avoidance of doubt such concept is not applicable to the Loan Parties and their
Subsidiaries incorporated in England & Wales), in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification; except in each case
referred to in clauses (a)(ii), (b)(i) or (c), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

5.02                       Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any

 

85

--------------------------------------------------------------------------------



 

arbitral award to which such Person or its property is subject in a manner
material and adverse to the Lenders; or (c) violate any Law in a manner material
and adverse to the Lenders.

 

5.03                       Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or (b) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents, other than authorizations, approvals, actions, notices
and filings which have been duly obtained or the failure to obtain or make which
would not reasonably be expected to have a Material Adverse Effect.

 

5.04                       Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.05                       Financial Statements; No Material Adverse Effect.

 

(a)                                 Audited Financial Statements.  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required to be shown pursuant to GAAP.

 

(b)                                Quarterly Financial Statements.  The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries dated
March 31, 2019, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                 Target Financial Statements.  (i) The
audited consolidated balance sheets and related statements of income and cash
flows of Target and its Subsidiaries for the fiscal years ended November 30,
2018 and November 30, 2017 and, to the knowledge of the Company, the unaudited
balance sheets and related statements of income and cash flows of the Target and
its Subsidiaries for the months ended May 31, 2019 and (ii) the audited
consolidated balance sheet and statement of operations for AAA UK Acquisition
Co. Limited, each as of the end of such year or month and for the portion of the
fiscal year then ended, in each case of clauses (i) and (ii), (x) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein, and (y) fairly present in
all material respects the financial condition of the Target and its Subsidiaries
or AAA UK

 

86

--------------------------------------------------------------------------------



 

Acquisition Co. Limited, as applicable, as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of unaudited
balance sheets and statements of income, cash flows and operations, to the
absence of footnotes and to normal year-end audit adjustments.

 

(d)                                Material Adverse Effect.  Since the date of
the Audited Financial Statements, except with respect to any event or condition
disclosed by the Company in public filings with the SEC prior to the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.06                       Litigation.

 

Except as disclosed in the Audited Financial Statements, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) could reasonably be
expected to affect the legality, enforcement or validity of this Agreement or
any other Loan Document or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate would reasonably be expected to have
a Material Adverse Effect.

 

5.07                       No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                       Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09                       Environmental Compliance.

 

The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10                       Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) those for
which failure to file or non-payment would not reasonably be expected to have a
Material Adverse Effect.

 

87

--------------------------------------------------------------------------------



 

5.11                       ERISA Compliance.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state laws, except
for compliance failures that have not resulted, and are not reasonably expected
to result, in a Material Adverse Effect.  Each Pension Plan that is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS.  To the best knowledge of
the Loan Parties, nothing has occurred that would prevent or cause the loss of
such tax-qualified status, which has resulted or would reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                 (i) No ERISA Event has occurred, and no Loan
Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, that in either case has resulted or would reasonably be expected to result
in a Material Adverse Effect; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher;
(iv) no Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 

5.12                       Margin Regulations; Investment Company Act.

 

(a)                                 Margin Regulations.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower or any of its Subsidiaries and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.

 

(b)                                Investment Company Act.  No Loan Party is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.13                       Disclosure.

 

No written report, financial statement, certificate or other written information
(excluding any forecasts, projections, budgets, estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other

 

88

--------------------------------------------------------------------------------



 

Loan Document (in each case as modified or supplemented by other information so
furnished or publicly disclosed by the Borrower) when provided and when taken as
a whole with all other information or data provided, furnished or disclosed by
the Borrower contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that,
(i) with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood and agreed that
forecasts, estimates and projections as to future events are not to be viewed as
facts or guaranties of future performance, that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been derived by the
Borrower from third parties (including Target and its Affiliates prior to the
Closing Date), other than Affiliates of the Borrower or any of its Subsidiaries,
the Borrower represents only that it has no knowledge of any material
misstatement therein.

 

5.14                       Sanctions Concerns and Anti-Corruption Laws.

 

(a)                                 Sanctions Concerns.  Neither the Loan
Parties, nor any of their Subsidiaries, nor any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority as
applicable to the Borrower or (iii) located, organized or resident in a
Designated Jurisdiction.  The Company and its Subsidiaries have conducted their
businesses in compliance with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.

 

(b)                                Anti-Corruption Laws.  The Loan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions as applicable to the
Borrower, and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 

5.15                       Responsible Officers.

 

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and updated
from time to time in writing by the Borrower and such Responsible Officers are
the duly elected and qualified officers of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, and the other Loan Documents.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause (other than with respect to Section 6.01 and 6.02) each of its
Subsidiaries to:

 

89

--------------------------------------------------------------------------------



 

6.01                       Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 Audited Financial Statements.  As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Company (or, if earlier, fifteen (15) days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP,  such consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

 

(b)                                Quarterly Financial Statements.  As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Company (or, if
earlier, five (5) days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP and including
management discussion and analysis of operating results inclusive of operating
metrics in comparative form, certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries, subject
only to normal year-end audit adjustments and the absence of footnotes.

 

(c)                                 Documents required to be delivered pursuant
to Section 6.01(a) or (b) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by fax transmission or e-mail transmission) of the posting
of any such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

(d)                                The Borrower hereby acknowledges that (i) the
Administrative Agent and/or an Affiliate thereof may, but shall not be obligated
to, make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the

 

90

--------------------------------------------------------------------------------



 

Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(A) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Arranger, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(C) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(D) the Administrative Agent and any Affiliate thereof and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.02                       Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 SEC Notices.  Reasonably promptly after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
written notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                Additional Information.  Reasonably promptly,
such additional information regarding the business, financial, legal or
corporate affairs of any Loan Party or any Subsidiary thereof as Administrative
Agent or any Lender reasonably determines is relevant to the Loan Documents and
the Facility created hereby, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request from time to
time.

 

(c)                                 Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b) (commencing with the delivery of the financial statements for the fiscal
quarter ended September 30, 2019) a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
which is a Responsible Officer of the Borrower.  Unless the Administrative Agent
or a Lender requests executed originals, delivery of the Compliance Certificate
may be by electronic communication including fax or email and shall be deemed to
be an original and authentic counterpart thereof for all purposes.

 

(d)                                PATRIOT Act and Beneficial Ownership. 
Promptly following any request therefor, information and documentation
reasonably requested by any Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

 

6.03                       Notices.

 

Promptly notify the Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default; and

 

91

--------------------------------------------------------------------------------



 

(b)                                of the occurrence of any ERISA Event that has
resulted in or would reasonably be expected to result in a Material Adverse
Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.

 

6.04                       Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (ii) the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, except to the extent that
any such Lien would be permitted to be incurred pursuant to Section 7.01; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.05                       Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and, to the extent such concept exists and is
applicable under the requirements of Applicable Law of the relevant jurisdiction
(and for the avoidance of doubt such concept is not applicable to the Loan
Parties and their Subsidiaries incorporated in England & Wales) good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 or (other than with respect to the Borrower)
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect;

 

(b)                                take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                 preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                       Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; and

 

(b)                                make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.07                       Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such

 

92

--------------------------------------------------------------------------------



 

amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons, including, without limitation, terrorism insurance, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

6.08                       Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09                       Books and Records.

 

Maintain full and accurate books of record and account in conformity with GAAP
consistently applied.

 

6.10                       Inspection Rights.

 

Except to the extent prohibited by applicable Law, regulatory policy or
regulatory restriction (in the reasonable good faith judgment of the Borrower),
no more than once a year and at their own expense (unless an Event of Default
then exists in which case there shall be no limit so long as the Event of
Default exists), permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate and financial records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
Responsible Officers, at such reasonable times during normal business hours,
upon reasonable advance notice to the Borrower; provided, however, that such
visits, inspections, examinations and/or discussions shall be reasonably related
to the Administrative Agent’s or any Lender’s rights and obligations hereunder
and shall not require Borrower to provide any records or information subject to
attorney-client or other similar legal privilege under Applicable Law (provided
that, with respect to any such withheld information, the Borrower shall (a) make
the Administrative Agent aware that information is being withheld and (b) use
commercially reasonable efforts to communicate the relevant information in a way
that does not violate such attorney-client or other similar legal privilege);
provided further, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11                       Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) made on the Closing Date (i) to
refinance existing Indebtedness of the Borrowers and their Subsidiaries, (ii) to
finance a portion of the Closing Date Acquisition and (iii) to pay for fees and
expenses incurred in connection with the foregoing and (b) thereafter (exclusive
of the Term Loans, which are governed by clause (a)), for working capital,
capital expenditures and any other lawful corporate purposes not in
contravention of any Law or of any Loan Document.

 

6.12                       Compliance with Environmental Laws.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
comply in all respects, with all applicable Environmental Laws.

 

93

--------------------------------------------------------------------------------



 

6.13                       Covenant to Guarantee Obligations.

 

In connection with the delivery of the Compliance Certificate referred to in
Section 6.02(c), if, since the date of the delivery of the last Compliance
Certificate, any Investment, Disposition of assets by the Borrower or any
Subsidiary, or Acquisition resulted in a Person becoming a Material Subsidiary,
cause each Person that becomes a Material Subsidiary to become a Guarantor
hereunder by way of execution of a Joinder Agreement.  In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (c).

 

6.14                       Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

6.15                       Approvals and Authorizations.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01                       Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof;

 

(b)                                Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or for which the failure to pay
would not reasonably be expected to result in a Material Adverse Effect;

 

(c)                                 Statutory Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than sixty (60) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

94

--------------------------------------------------------------------------------



 

(d)                                pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA or to
secure letters of credit issued with respect thereto;

 

(e)                                 deposits to secure the performance of bids,
trade contracts and leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(g)                                Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(h)                                 Liens on any asset acquired, repaired,
constructed or improved by the Borrower or any Subsidiary securing Indebtedness
permitted under Section 7.02 incurred or assumed for the purpose of such
acquisition, repair, construction or improvement; provided that (i) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (ii) any such Lien shall be created substantially
simultaneously with or within 12 months after the acquisition thereof or the
completion of the repair, construction or improvement thereof;

 

(i)                                     Liens incurred in the ordinary course of
business on deposit, custody and securities accounts;

 

(j)                                     Any interest or title of a lessor,
licensor or sublessor under any lease, license or sublease entered into by any
Loan Party or any Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed or subleased and other Liens
incurred in the ordinary course of business that do not secure Indebtedness;

 

(k)                                 Liens of a collection bank arising under
Section 4-210 of the uniform commercial code (or its equivalent) in the
applicable jurisdiction on items in the course of collection;

 

(l)                                     Liens on property or property of a
Person existing at the time such property is acquired or such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such acquisition, merger, consolidation or Investment and do
not extend to any assets other than such acquired property or those of the
Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02;

 

(m)                             Liens (not securing borrowed money) in favor of
a Governmental Authority arising from or contemplated by any zoning, building,
insurance, licensing requirements or similar laws, rules, regulations or rights
reserved to or vested in any Governmental Authority or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority;

 

(n)                                 Liens securing obligations under Swap
Contracts;

 

(o)                                Liens securing obligations of any Loan Party
or any Subsidiary owed to another Loan Party or any Subsidiary;

 

95

--------------------------------------------------------------------------------



 

(p)                                Liens arising out of deposits of cash or
securities into collateral trusts or reinsurance trusts with ceding companies or
insurance regulators or on cash or securities repurchase, reverse repurchase and
securities lending transactions or arising under escrows, trusts,
custodianships, separate accounts, funds withheld procedures, and similar
deposits, arrangements or agreements established with respect to insurance
policies, annuities, guaranteed investment contracts and similar products
underwritten by, or reinsurance agreements or as otherwise entered in the
ordinary course of business;

 

(q)                                Liens securing Indebtedness permitted to be
incurred pursuant to Section 7.02(i); and

 

(r)                                    Liens securing the refinancing, extension
or renewal of any Indebtedness or other obligations secured by a Lien permitted
hereunder so long as such Liens do not attach to any additional property in
connection with such refinancing, extension or renewal;

 

provided that, none of the restrictions under this Section 7.01 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.

 

7.02                       Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals,
replacements or extensions thereof;

 

(c)                                 Indebtedness in respect of Capitalized
Leases and purchase money obligations for fixed or capital assets; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $75,000,000;

 

(d)                                loans or advances made by any Loan Party to
any Subsidiary or any other Loan Party and made by any Subsidiary to any Loan
Party or any other Subsidiary;

 

(e)                                 Guarantees of the Borrower or any Subsidiary
in respect of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Subsidiary;

 

(f)                                   Indebtedness of any Person that is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or in respect of assets acquired after the
date hereof in a transaction permitted hereunder; provided that such
Indebtedness is existing at the time such Person is merged into or consolidated
with the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of
the Borrower or such assets are acquired and was not incurred solely in
contemplation thereof) and any refinancings, refundings, renewals or extensions
thereof;

 

(g)                                obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with the business of such Person
or its affiliate;

 

(h)                                 [reserved];

 

(i)                                     other secured Indebtedness not
contemplated by the above provisions in an aggregate principal amount
outstanding at such time not to exceed 15% of Consolidated Total Assets as of
the date

 

96

--------------------------------------------------------------------------------



 

of incurrence so long as no Default or Event of Default exists or would
otherwise result therefrom as of the date of incurrence; and

 

(j)                                     other unsecured Indebtedness not
contemplated by the above provisions, so long as after giving Pro Forma Effect
to such Indebtedness at the time of incurrence (x) the Consolidated Leverage
Ratio is not greater than the applicable ratio under Section 7.13(a) and (y) no
Default or Event of Default exists or would otherwise result therefrom.

 

7.03                       Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of cash or Cash Equivalents;

 

(b)                                advances to officers, directors and employees
of the Borrower and Subsidiaries in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(c)                                 (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries, and (iv) investments by the Borrower and
the Subsidiaries in equity interests of their respective Subsidiaries;

 

(d)                                Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                 Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03;

 

(g)                                Permitted Acquisitions;

 

(h)                                 other Investments not contemplated by the
above provisions not exceeding $50,000,000 in the aggregate in any fiscal year
of the Borrower;

 

(i)                                     other Investments, so long as after
giving Pro Forma Effect to such Investment at the time of such investment
(x) the Consolidated Leverage Ratio is not greater than the applicable ratio
under Section 7.13(a) and (y) no Default or Event of Default exists or would
otherwise result therefrom; and

 

(j)                                     the Closing Date Acquisition.

 

7.04                       Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person or
consummate a Division as the Dividing Person, or Dispose of (whether in one
transaction or in a series of transactions) all or

 

97

--------------------------------------------------------------------------------



 

substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(b)                                any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

(c)                                 in connection with any Permitted Acquisition
or the Closing Date Acquisition, any Subsidiary of the Company may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that in each case, immediately after giving effect
thereto (i) in the case of any such merger or consolidation to which the Company
is not party to, the Person surviving such merger shall be a wholly-owned
Subsidiary of the Company, (ii) in the case of any such merger or consolidation
to which the Company is a party, the Company is the surviving Person, (iii) in
the case of any such merger or consolidation to which any Guarantor (other than
the Company) is a party, a Guarantor shall be the surviving Person and (iv) in
the case of any such merger or consolidation to which any Designated Borrower is
a party, such Designated Borrower shall be the surviving Person;

 

(d)                                so long as no Default has occurred and is
continuing or would result therefrom, each of the Company and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger or consolidation to which the Company is a party, the Company is the
surviving Person, (ii) in the case of any such merger or consolidation to which
any Guarantor (other than the Company) is a party, a Guarantor shall be the
surviving Person and (iii) in the case of any such merger or consolidation to
which any Designated Borrower is a party, such Designated Borrower shall be the
surviving Person;

 

(e)                                 any Subsidiary may dissolve or liquidate if
such dissolution or liquidation results from Dispositions not prohibited by this
Agreement; and

 

(f)                                   any Material Subsidiary that is a limited
liability company may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Material Subsidiaries at such time, or,
with respect to assets not so held by one or more Material Subsidiaries, such
Division, in the aggregate, would otherwise result in a Disposition permitted by
Section 7.05(e); provided that, notwithstanding anything to the contrary in this
Agreement, any Subsidiary which is a Division Successor resulting from a
Division of assets of a Material Subsidiary may not be deemed to be a Subsidiary
that is not a Material Subsidiary at the time of or in connection with the
applicable Division.

 

7.05                       Dispositions.

 

Make any Disposition, except:

 

(a)                                 Permitted Transfers;

 

(b)                                Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

98

--------------------------------------------------------------------------------



 

(c)                                 Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                Dispositions permitted by Section 7.04;

 

(e)                                 other Dispositions so long as (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of,
(ii) such transaction does not involve the sale or other disposition of a
minority Equity Interests in any Loan Party, and (iii) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Loan Parties and
their Subsidiaries in all such transactions during any fiscal year of the
Borrower shall not exceed 20% of Consolidated Total Assets; provided, however,
that if, as of the date of any proposed Disposition pursuant to this
Section 7.05(e), all Dispositions made pursuant to this Section 7.05(e) (after
giving effect to such proposed Disposition) in such fiscal year of the Borrower
exceed 10% of Consolidated Total Assets as of such date, the Borrower shall be
in Pro Forma Compliance with each of the financial covenants set forth in
Section 7.13 after giving effect to such proposed Disposition treating all such
Dispositions pursuant to this Section 7.05(e) in such fiscal year as one
Material Disposition; and

 

(f)                                   Dispositions of Investments constituting
minority Equity Interests of Persons that are not Subsidiaries, so long as after
giving Pro Forma Effect to such Disposition at the time of such Disposition
(x) the Consolidated Leverage Ratio is not greater than the applicable ratio
under Section 7.13(a) and (y) no Default or Event of Default exists or would
otherwise result therefrom.

 

provided that, none of the restrictions under this Section 7.05 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.

 

7.06                       Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
(i) to any Loan Party or Subsidiary and (ii) to any other Person that owns
Equity Interests in such Subsidiary on a ratable basis according to its
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)                                the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in common
Equity Interests of such Person; and

 

(c)                                 the Borrower and its Subsidiaries may make
other Restricted Payments, so long as after giving Pro Forma Effect to such
Restricted Payment (x) the Consolidated Leverage Ratio is not greater than the
applicable ratio under Section 7.13(a) and (y) no Default or Event of Default
exists or would otherwise result therefrom.

 

7.07                       Change in Nature of Business.

 

Engage in any material line of business in a substantially different industry
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business related, complementary or incidental thereto.

 

99

--------------------------------------------------------------------------------



 

7.08                       Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
described on Schedule 7.08(a) as may be updated from time to time with the
written consent of the Administrative Agent and the Required Lenders,
(b) advances, transfers and other transactions between and among the Borrower
and any of its Subsidiaries not otherwise prohibited by this Agreement,
(c) (i) any employment, equity award, equity option or equity appreciation
agreement or plan entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business of the Borrower or such Subsidiary and
(ii) customary compensation, indemnification and other benefits made available
to officers, directors or employees of the Borrower and any of its Subsidiaries,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance, (d) Restricted Payments not
prohibited by Section 7.06 and (e)  other transactions on terms and conditions
substantially as favorable to such Person as would be obtainable by it at the
time in a comparable arms-length transaction with a Person other than an
officer, director or Affiliate.

 

7.09                       Burdensome Agreements.

 

(a)                                 Enter into, or permit to exist, any
Contractual Obligation (except for this Agreement and the other Loan Documents)
that encumbers or restricts the ability of any such Person to (i) act as a Loan
Party; (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party or (iv) make loans or
advances to any Loan Party, or (v)  create any Lien upon any of their properties
or assets, whether now owned or hereafter acquired, except, in the case of
clause (a)(v) only, for any document or instrument governing Indebtedness
secured by Permitted Liens, provided that any such restriction contained therein
relates only to the asset or assets subject to such Permitted Liens.

 

(b)                                Clause (a) of this Section 7.09 shall not
prohibit (i) any such encumbrance or restriction existing under or by reason of
Applicable Law, (ii) Permitted Liens, (iii) any Contractual Obligation
(A) governing property existing at the time of the acquisition thereof, so long
as the limitation relates only to the property so acquired or (B) of any
Subsidiary existing at the time such Subsidiary was merged or consolidated with
or into, or acquired by, the Borrower or a Subsidiary of the Borrower, or
otherwise became a Subsidiary of the Borrower in each case not created in
contemplation of such acquisition, merger or consolidation, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of such Contractual Obligations; provided that the
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacement or refinancings are no more restrictive, taken as a
whole, with respect to such limitations than those contained in such Contractual
Obligations, (iv) customary non-assignment provisions in Contractual Obligations
entered into in the ordinary course of business, (v) any such Contractual
Obligation restricting any mutual fund or investment fund managed or advised by
a Subsidiary, (vi) restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business,
(vii) any Contractual Obligation related to any Indebtedness not prohibited by
this Agreement, (viii) any Contractual Obligation with respect to the
disposition or distribution of property or cash in joint ventures not otherwise
prohibited by this Agreement and entered into in the ordinary course of
business, (ix) any Contractual Obligation related to the sale, transfer or other
disposition of a Subsidiary or property that is not prohibited by this
Agreement; provided that such limitation applies only to that Subsidiary or
property, as applicable, pending such sale, transfer or other disposition or
(x) any Contractual Obligation related to preferred Equity Interests issued by a
Subsidiary of the Borrower or the payment of dividends thereon in accordance
with the terms thereof, provided that issuance of such preferred Equity
Interests is not prohibited by Section 7.02 and the terms of such preferred
Equity Interest do not expressly restrict the ability of such Subsidiary to make
Restricted Payments (other than

 

100

--------------------------------------------------------------------------------



 

requirements to pay dividends or liquidation preferences on such preferred
Equity Interests prior to paying any dividends or making any other distributions
on other Equity Interests).

 

7.10                       Use of Proceeds.

 

Use the proceeds of any Credit Extension in any manner that would cause the
representation in Section 5.12 not to be true immediately after giving effect to
such use of proceeds.

 

7.11                       Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or
otherwise) of Sanctions.

 

7.12                       Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower.

 

7.13                       Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any Measurement Period ending as of
the end of any fiscal quarter of the Company to be greater than 3.50 to 1.00;
provided that, solely with respect to the four fiscal quarters following any
Acquisition permitted by this Agreement with an aggregate purchase price in
excess of $100,000,000 (a “Material Acquisition”), the Consolidated Leverage
Ratio determined as of the end of such four fiscal quarters shall not be greater
than 3.75 to 1.00; provided, further, that if the Consolidated Leverage Ratio
has increased pursuant to the previous proviso, then there must exist at least
one fiscal quarter without such an increase in effect prior to giving effect to
any subsequent increase resulting from a Material Acquisition.

 

(b)                                Consolidated Interest Coverage Ratio.  Permit
the Consolidated Interest Coverage Ratio as of the end of any Measurement Period
ending as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                       Events of Default.

 

Any of the following shall constitute an event of default (each, an “Event of
Default”):

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
when and as

 

101

--------------------------------------------------------------------------------



 

required herein, or (ii) within five (5) Business Days after the same becomes
due and payable, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder pursuant to Section 2.09, or (iii) within five (5) days after the
same becomes due and payable, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                Specific Covenants.   Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05, or Article VII; or

 

(c)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in this Agreement on its part to be
performed or observed and such failure continues for thirty (30) days after
written notice is given by the Administrative Agent to the Borrower; or

 

(d)                                Representations and Warranties.  Any
representation, warranty or certification made or deemed made by or on behalf of
the Borrower or any other Loan Party herein or in any other Loan Document shall
be incorrect or misleading in any material respect when made or deemed made in
any material respect (provided that any Default arising therefrom shall not be
deemed to be continuing if the facts give rise to such representation, warranty
or certification being incorrect or misleading are corrected such that the
representation, warranty or certification if made again would be true); or

 

(e)                                 Cross-Default.  (i) Any Loan Party (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount of more than $100,000,000 and
such failure continues after the passing of the applicable notice and grace
periods, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, beyond the applicable grace, cure, extension, forbearance or similar
period, if the effect of which failure is to cause such Indebtedness to be
declared to be due and payable or required to be repurchased or prepaid(other
than regularly scheduled payment) prior to its stated maturity (provided that,
with respect to clause (B) only, the foregoing shall not apply to any mandatory
tender, mandatory prepayment or put in connection with the consummation of any
transaction not prohibited by this Agreement); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the
$100,000,000 (2) after giving effect to any applicable grace, cure, extension,
forbearance or similar period, the effect of such Early Termination Date is to
cause such Swap Termination Value to become due and (3) such Swap Termination
Value has not been paid when due; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

102

--------------------------------------------------------------------------------



 

(g)                                Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due (other than under section 123(1)(a) of the
United Kingdom Insolvency Act 1986), or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) calendar days (or such longer period for which a stay
of enforcement is allowed by applicable Law) after its issue or levy.

 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days after the entry of such
judgment during which a discharge, stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $100,000,000, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000,000; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document (other than contingent
obligations not yet due and payable); or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of the requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.

 

8.02                       Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of the Required Lenders, take
any or all of the following actions:

 

103

--------------------------------------------------------------------------------



 

(a)                                 declare the Commitment of each Lender to
make Loans any obligation of each L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                 require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto); and

 

(d)                                exercise on behalf of itself, the Lenders and
the L/C Issuers all rights and remedies available to it, the Lenders and the L/C
Issuers under the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                       Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this Second clause payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this Third
clause payable to them;

 

104

--------------------------------------------------------------------------------



 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing to the
Administrative Agent for the account of the applicable L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14, in each case ratably among the
Administrative Agent, the Lenders and the L/C Issuers in proportion to the
respective amounts described in this Fourth clause held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to the Fourth clause
above shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                       Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints, designates
and authorizes Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02                       Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

105

--------------------------------------------------------------------------------



 

9.03                       Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and
its Related Parties:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty or responsibility to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                Neither the Administrative Agent nor any of
its Related Parties shall be liable for any action taken or not taken by the
Administrative Agent under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary), or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

 

(c)                                 Neither the Administrative Agent nor any of
its Related Parties have any duty or obligation to any Lender or participant or
any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                       Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or

 

106

--------------------------------------------------------------------------------



 

otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objections.

 

9.05                       Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06                       Resignation of Administrative Agent.

 

(a)                                 Notice. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                Effect of Resignation. With effect from the
Resignation Effective Date (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any cash collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such cash collateral security until such time as a successor Administrative

 

107

--------------------------------------------------------------------------------



 

Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retired Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (A) while the retiring Administrative
Agent was acting as Administrative Agent and (B) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including, without limitation, (1) acting as collateral
agent or otherwise holding any cash collateral security on behalf of any of the
Lenders and (2) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

 

(c)                                 L/C Issuers and Swingline Lender. Any
resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as an L/C Issuer and
Swingline Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07                       Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

108

--------------------------------------------------------------------------------



 

9.08                       No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Arranger, a Lender or an L/C Issuer
hereunder.

 

9.09                       Administrative Agent May File Proofs of Claim; Credit
Bidding.

 

(a)                                 In case of the pendency of any proceeding
under any Debtor Relief Law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09,
2.10(b) and 11.04) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.

 

(b)                                Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or any L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any L/C Issuer or in any such proceeding.

 

9.10                       Guaranty Matters.

 

(a)                                 Each of the Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

(b)                                Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the

 

109

--------------------------------------------------------------------------------



 

Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11                       Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84—14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95—60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90—1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91—38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96—23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               such Lender is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84—14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84—14 and
(D) to the best knowledge of such Lender, the requirements of subsection
(a) of Part I of PTE 84—14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                In addition, unless either (1) clause (i) in
the immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this

 

110

--------------------------------------------------------------------------------



 

Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE X

 

CONTINUING GUARANTY

 

10.01                Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations when due and
payable, whether for principal, interest, premiums, fees, indemnities, damages,
costs, expenses or otherwise, of the Borrower to the Guaranteed Parties, arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof) (for each Guarantor, subject to the
proviso in this sentence, its “Guaranteed Obligations”); provided that the
liability of each Guarantor individually with respect to this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law or other Applicable Law.  Without limiting the generality
of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations and liabilities, or portions thereof, which may be or
hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any debtor
under any Debtor Relief Laws.  The Administrative Agent’s books and records
showing the amount of the Obligations shall be admissible in evidence in any
action or proceeding.  This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the enforceability of this Guaranty, and  each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire to
the enforceability of this Guaranty in any way relating to any or all of the
foregoing.

 

10.02                Rights of Lender.

 

Each Guarantor consents and agrees that the Guaranteed Parties may, at any time
and from time to time, to the extent permitted herein and in the Loan Documents
without notice or demand, take the following actions without affecting the
enforceability or continuing effectiveness of this Guaranty:  (a) amend, extend,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations.  Without limiting the generality of
the foregoing, solely with respect to the enforceability of this Guaranty, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

111

--------------------------------------------------------------------------------



 

10.03                Certain Waivers.

 

Each Guarantor waives each of the following with respect to the enforceability
of this Guaranty: (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives with
respect to the enforceability of this Guaranty all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

10.04                Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05                Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Guaranteed Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06                Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty (when due and payable) of
all Obligations now or hereafter existing and shall remain in full force and
effect until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Guaranteed Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guaranteed Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guaranteed Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

 

112

--------------------------------------------------------------------------------



 

10.07                Stay of Acceleration.

 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Guaranteed Parties.

 

10.08                Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Guaranteed Parties has any duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).

 

10.09                Appointment of Borrower.

 

Each of the Guarantors (other than the Company) hereby appoints the Company to
act as its agent for all purposes of this Agreement and the other Loan Documents
and agrees that (a) the Company may execute such documents on behalf of such
Guarantor as the Company deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, L/C Issuer or a Lender to the Company shall be deemed delivered to each
Guarantor and (c) the Administrative Agent, L/C Issuer or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Company on behalf of each Guarantor.

 

10.10                Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                Amendments, Etc.

 

(a)                                 Subject to Section 3.03(c) and the last
paragraph of this Section 11.01, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

(i)                                     waive any condition set forth in
Section 4.02 or, in the case of the initial Credit Extension, Section 4.01,
without the written consent of each Lender;

 

113

--------------------------------------------------------------------------------



 

(ii)                                  without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Lenders or the Required Term Lenders, as the case may be;

 

(iii)                               extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender (it being understood and agreed that a waiver
of any condition precedent in Section 4.02 or of any Default or a mandatory
reduction in Commitments is not considered an extension or increase in
Commitments of any Lender);

 

(iv)                              postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(v)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(vi)                              change Section 8.03 or Section 2.13 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(vii)                           change (i) any provision of this Section 11.01
or the definition of “Required Lenders” or “Required Class Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or thereunder
or make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this clause (a)(vii)), without the
written consent of each Lender or (ii) the definitions of “Required Revolving
Lenders” or “Required Term Lenders” as each relates to the related Facility (or
the constituent definition therein relating to such Facility) without the
written consent of each Lender under such Facility;

 

(viii)                        release all or substantially all of the value of
the Guaranty, without the written consent of each Lender, except to the extent
the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

(ix)                              release the Company (from its obligations as a
Borrower or as a Guarantor hereunder) or any Designated Borrower, except in
connection with the termination of a Designated Borrower’s status as such under
Section 2.16, a merger or consolidation permitted under Section 7.04 or a
Disposition permitted under Section 7.05;

 

114

--------------------------------------------------------------------------------



 

(xii)                           directly and materially adversely affect the
rights of Lenders holding Commitments or Loans of one Class differently from the
rights of Lenders holding Commitments or Loans of any other Class without the
written consent of the applicable Required Class Lenders;

 

(xiii)                        amend Section 1.09 or the definition of
“Alternative Currency” without the written consent of each Lender directly
affected thereby;

 

and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (C) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(E) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.

 

(b)                                Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender,
or all Lenders or each affected Lender under a Facility, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (A) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

(c)                                 Notwithstanding anything to the contrary
herein, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

(d)                                Notwithstanding any provision herein to the
contrary, this Agreement may be amended with the written consent of the
Administrative Agent, any L/C Issuer, the Borrower and the Lenders affected
thereby to amend the definition of “Alternative Currency” or “Eurocurrency Rate”
or Section 1.09 solely to add additional currency options and the applicable
interest rate with respect thereto, in each case solely to the extent permitted
pursuant to Section 1.09.

 

115

--------------------------------------------------------------------------------



 

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

11.02                Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, any L/C Issuer or the Swingline Lender, to the
address, fax number, e-mail address or telephone number specified for such
Person on Schedule 1.01(a); and

 

(ii)                                  if to any other Lender, to the address,
fax number, e-mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)                                Electronic Communications.

 

(i)                                     Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging, and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion); provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or any L/C Issuer
pursuant to Article II if such Lender, the Swingline Lender or such L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent, the Swingline Lender, any L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

116

--------------------------------------------------------------------------------



 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement) and (B) notices and
other communications posted to an Internet or intranet website shall be deemed
received by the intended recipient upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail address or other written
acknowledgement) indicating that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (A) and
(B), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice, email or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)                                 The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

(d)                                Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, each L/C Issuer and the Swingline Lender may
change its address, fax number or telephone number or e-mail address for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, fax number or telephone number or e-mail
address for notices and other communications hereunder by notice to the Company,
the Administrative Agent, each L/C Issuer and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

 

(e)                                 Reliance by Administrative Agent, L/C
Issuers and Lenders. The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including, without
limitation, telephonic or electronic notices, Loan Notices, Letter of Credit
Applications, Notice of Loan Prepayment and Swingline Loan Notices) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the

 

117

--------------------------------------------------------------------------------



 

recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                No Waiver; Cumulative Remedies; Enforcement.

 

(a)                                 No failure by any Lender, any L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

(b)                                Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuers; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an L/C
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04                Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including, but not limited to, the reasonable fees,
charges and disbursements of (x) one counsel for the Administrative Agent and
its Affiliates and (y) one counsel for the Lenders and their respective
Affiliates, taken as a whole, and, if necessary, one local counsel for the
Administrative Agent, the Lenders and their respective Affiliates in each
relevant jurisdiction and (B) due diligence expenses), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuers in connection with the issuance, amendment,
extension, reinstatement or renewal of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any

 

118

--------------------------------------------------------------------------------



 

L/C Issuer (including the fees, charges and disbursements of one counsel for the
Administrative Agent, one counsel for the Lenders and L/C Issuers if not the
Administrative Agent or a Lender, taken as a whole, and, if necessary, one local
counsel for the Administrative Agent, Lenders and L/C Issuers in each relevant
jurisdiction), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.04, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of one counsel for all Indemnitees and one local counsel for all
Indemnitees in each relevant jurisdiction, unless a conflict of interest exists
with respect to any Indemnitee in which case such Indemnitee may be reimbursed
for the reasonable fees, charges and disbursements of its own counsel), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (or its officers, directors, employees or agents) or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                 Reimbursement by Lenders. To the extent that
the Loan Parties for any reason fail to indefeasibly pay any amount required
under clauses (a) or (b) of this Section 11.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), any L/C
Issuer, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, that the

 

119

--------------------------------------------------------------------------------



 

unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of
Section 2.12(e).

 

(d)                                Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, no Loan Party shall assert, and each
Loan Party hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or material breach of this Agreement or any Loan Document of or by such
Indemnitee (or its officers, directors, employees or agents) as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                 Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 11.04 and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuers and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

120

--------------------------------------------------------------------------------



 

11.06                Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except neither the Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                Assignments by Lenders. Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment(s) and the Loans (including for purposes of this
clause (b), participations in L/C Obligations and in Swingline Loans) at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in clause
(b)(i)(B) of this Section 11.06 in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)                               in any case not described in clause
(b)(i)(A) of this Section 11.06, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Facility, or $1,000,000, in the
case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents with respect to the Loans and/or the Commitment assigned, except
that this clause (b)(ii) shall not (A) apply to the Swingline Lender’s rights
and obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

121

--------------------------------------------------------------------------------



 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (b)(i)(B) of
this Section 11.06 and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default specified in Sections 8.01(a) or 8.01(f) has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any unfunded Term Commitment or any Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of each L/C Issuer and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of one or more natural Persons).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause

 

122

--------------------------------------------------------------------------------



 

(b)(vi), then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

(vii)                           Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 11.06(c), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(viii)                        If (as a result of circumstances existing at the
date the assignment occurs), a UK Borrower would be obliged to make a payment to
the assignee under Section 3.08, then the assignee is only entitled to receive
payment under that Section to the same extent as the existing Lender would have
been if the assignment had not occurred.

 

(c)                                 Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for Tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and interest amounts) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (with respect to such Lender’s
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                Participations.

 

(i)                                     Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural Persons, a Defaulting Lender or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such

 

123

--------------------------------------------------------------------------------



 

Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participations

 

(ii)                                  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 11.06; provided that such Participant (A) shall be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under clause
(b) of this Section 11.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103—1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note or Notes, if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swingline
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time any L/C Issuer or the Swingline Lender assigns all of its
Revolving Commitment and Revolving Loans pursuant to clause (b) above, such L/C
Issuer or Swingline Lender may, (i) upon thirty (30) days’ notice to the
Administrative Agent, the Company and

 

124

--------------------------------------------------------------------------------



 

the Lenders, resign as an L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Company, resign as Swingline Lender. In the event of any such resignation
as an L/C Issuer or Swingline Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swingline Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of the applicable L/C Issuer or the applicable
Swingline Lender as an L/C Issuer or Swingline Lender, as the case may be. If
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the applicable retiring L/C Issuer to
effectively assume the obligations of the applicable retiring L/C Issuer with
respect to such Letters of Credit.

 

11.07                Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information.  Each of
the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and its Related Parties on
a need-to-know basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the disclosing party agrees, to the extent
practicable and permitted by applicable law (including laws relating to
disclosures to banking examiners or regulatory authorities), to notify the
Company promptly prior to such disclosure), (iii) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder or prospective assignee or
Participant, in reliance on this clause (vi)), (vii) on a confidential basis to
(A) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (B) the provider of any Platform
or other electronic delivery service used by the Administrative Agent, any L/C
Issuer and/or the Swingline Lender to deliver Borrower Materials or notices to
the Lenders or (viii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (ix) with the consent of the Borrower or to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 11.07, (xi) becomes available to the Administrative
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (xii) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower

 

125

--------------------------------------------------------------------------------



 

or violating the terms of this Section 11.07. For purposes of this
Section 11.07, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

 

(b)                                Non-Public Information. Each of the
Administrative Agent, the Lenders and the L/C Issuers acknowledges that (i) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including United States federal and state securities Laws.

 

(c)                                 Press Releases. The Loan Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Administrative Agent or any Lender
or their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure.

 

(d)                                Customary Advertising Material. Neither the
Administrative Agent nor any Lender shall publish any advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties without the prior written
consent of the Company (such consent not to be unreasonably withheld or
delayed).

 

11.08                Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Required Lenders to the fullest extent permitted by Applicable Law to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such L/C Issuer or such Affiliates, irrespective of whether or not
such Lender, such L/C Issuer or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed

 

126

--------------------------------------------------------------------------------



 

held in trust for the benefit of the Administrative Agent, the L/C Issuers and
the Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have under Applicable Law. Each Lender and each L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09                Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such Loan
Document or certificate.  Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

 

11.11                Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and

 

127

--------------------------------------------------------------------------------



 

shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

11.12                Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13                Replacement of Lender.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee (if
any) specified in Section 11.06(b);

 

(b)                                such Lender shall have received payment of an
amount equal to 100% of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower or applicable Designated Borrower (in
the case of all other amounts);

 

(c)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(d)                                such assignment does not conflict with
applicable Laws; and

 

(e)                                 in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

The Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

128

--------------------------------------------------------------------------------



 

Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

 

Notwithstanding anything in this Section 11.13 to the contrary, (A) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (B) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

 

11.14                Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF ILLINOIS.

 

(b)                                SUBMISSION TO JURISDICTION.  THE BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUERS OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT

 

129

--------------------------------------------------------------------------------



 

AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                 WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                SERVICE OF PROCESS.  EACH PARTY HERETO (OTHER
THAN SPECIFIED LOAN PARTIES) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(e)                                 SERVICE OF PROCESS (LOAN PARTIES). WITHOUT
PREJUDICE TO ANY OTHER MODE OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, THE LOAN
PARIES: (i) IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS
IN RELATION TO ANY PROCEEDINGS BEFORE THE COURTS OF THE STATE OF ILLINOIS IN
CONNECTION WITH ANY LOAN DOCUMENT AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY THE LOAN PARTIES OTHER THAN THE COMPANY OF THE PROCESS WILL NOT
INVALIDATE THE PROCEEDINGS CONCERNED. THE LOAN PARTIES EXPRESSLY AGREE AND
CONSENT TO THE PROVISIONS OF THIS SECTION 11.14(E).

 

11.15                Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Guaranteed Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations.  If the Guaranteed Parties so request, any such obligation or
indebtedness of any such other Loan Party to the

 

130

--------------------------------------------------------------------------------



 

Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Guaranteed Parties and the proceeds
thereof shall be paid over to the Guaranteed Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement.  Without limitation of the
foregoing, so long as no Default has occurred and is continuing, the Loan
Parties may make and receive payments with respect to Intercompany Debt;
provided, that in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such  payment is prohibited by this Section,
such payment shall be held by such Loan Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

 

11.17                No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders and their respective
Affiliates are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower, and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Arranger and each Lender and
each of their respective Affiliates each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, the Arranger, nor
any Lender nor any of their respective Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Arranger,
nor any Lender nor any of their respective Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, and each other Loan Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Arranger, the Lenders and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.

 

11.18                Electronic Execution; Electronic Records.

 

(a)                                 The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding

 

131

--------------------------------------------------------------------------------



 

anything contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

 

(b)                                The Borrower hereby acknowledges the receipt
of a copy of this Agreement and all other Loan Documents. The Administrative
Agent and each Lender may, on behalf of the Borrower, create a microfilm or
optical disk or other electronic image of this Agreement and any or all of the
other Loan Documents. The Administrative Agent and each Lender may store the
electronic image of this Agreement and the other Loan Documents in its
electronic form and then destroy the paper original as part of the
Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals.

 

11.19                USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107—56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each other Loan Party, which information includes the name and
address of the Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each other Loan Party in accordance with the Patriot Act. The
Borrower and each other Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all such other documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.20                Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

132

--------------------------------------------------------------------------------



 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.21                Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
Applicable law).

 

133

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

MORNINGSTAR, INC.

 

 

 

 

 

 

 

By:

/s/ Jason Dubinsky

 

Name:

Jason Dubinsky

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

GUARANTORS:

MORNINGSTAR INVESTMENT MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ Matthew Radgowski

 

Name:

Matthew Radgowski

 

Title:

Managing Director

 

 

 

 

 

MORNINGSTAR RESEARCH SERVICES LLC

 

 

 

 

 

 

By:

/s/ Haywood Kelly

 

Name:

Haywood Kelly

 

Title:

President

 

 

 

 

 

MORNINGSTAR RATINGS HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Patrick J. Maloney

 

Name:

Patrick J. Maloney

 

Title:

Vice President and General Counsel

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Michael J. Haas

 

Name:

Michael J. Haas

 

Title:

Sr. Vice President

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

By:

/s/ Michael J. Haas

 

Name:

Michael J. Haas

 

Title:

Sr. Vice President

 

--------------------------------------------------------------------------------